 40DECISIONSOF NATIONALLABOR RELATIONS BOARDin and is engaging in unfair labor practices within the meaning of Section 8(a)(5)of the Act.8.By interrogating employees as to their membership in and activities on behalfof the Union,and at the same time making notations of their answers on a preparedlist; by telling employees that the owners of the SSFloridadid not want a union onboard the ship;by telling the employees-that is,the unlicensed personnel of thecrew-that if they joined the Union they would be discharged;by discharging em-ployees because they had joined the Union;by refusing to bargain with the Union,the certified bargaining representative of its unlicensed personnel(i.e.employees);and for reasons set forth above in "The Remedy"in regard to violation of Section8(a)(4) of the Act regarding Tamayo and Dominguez,the Respondent has inter-fered with,restrained,and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act and thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of the Act.9.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of -the Act.[Recommendations omitted from publication.]Upholsterers Frame & Bedding Workers Twin City LocalNo. 61,affiliated with Upholsterers'International Union ofNorth America,AFL-CIOandMinneapolis House FurnishingCompanyUpholsterersFrame & Bedding Workers Twin City LocalUnion No.61, affiliated with Upholsterers'International Unionof North America,AFL-CIOandAllied Central Stores, Inc. ofMissouri d/b/a L.S. Donaldson Company.Cases Nos. 18-CC-76-1 and 18-CC-76-2. July 11, 1961DECISION AND ORDEROn April 27, 1960, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, and on July 7,1960,Addendum thereto, finding that the Respondent had engagedin and was engaging in certain unfair labor practices and recommend-ing that it cease and desist therefrom and take certain affirmativeaction, as set forth in the Intermediate Report attached hereto.TheTrial Examiner also found that the Respondent did not engage incertain other unfair labor practices and recommended that the com-plaint be dismissed with respect thereto.Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Reportand supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner to the extent consistent with our Decisionherein.132 NLRB No. 2. UPHOLSTERERS FRAME & BEDDING WORKERS, ETC.411.We find, as did the Trial Examiner, that by picketing the Minne-apolis House Furnishing Company, herein called MHF, store on No-vember 30 and the Donaldson store on December 1, 1959, with signs'appealing to customers to buy locally and union-made upholsteredfurniture and mattresses, the Respondent Union did not "induce orencourage" individuals employed by the saidstoresto engage in astrike or refusal to perform services within the meaning ofclause (i)of Section 8 (b) (4) of the Act .2 In agreement with the Trial Exam-iner,we are of the opinion that picketing at the secondary employer'spremisesalone is notperse "inducement or encouragement" within themeaning of clause (i).Whether picketing constitutes "inducement orencouragement" of employees of secondary employers to engage inwork stoppages or refusals to perform servicesis an issueto be resolvedin the light of all the evidence in a particular case.'In the present case, all the evidence plainly indicated that no induce-ment of employees of the MHF and Donaldson stores to engage inwork stoppages was either intended, or was likely to result in conse-quence of such picketing. In an interview with a labor reporter pub-lished in the Minneapolis Star a few days before the picketing began,Union Business Agent Zappia told the reporter that the object of thepicketing would be"to bring to the attention of the public"the Union'sfailure to obtain the cooperation of the retail furniture stores in boost-ing the sales of locally and Union made products; that the picket signswill say that "the picketed stores should sell Union made furnituremanufactured in Minneapolis" and would "make no mention of strikesor lockouts, and none will be under way at the places picketed"; andthat the Union "is not asking Teamsters Unions to halt deliveries orpickups at the picketed places," or "union members, who may be em-ployed in the picketed places to halt work." In accord with this ad-vance announcement, the picket signs used appealed to consumers "topatronize home industry" and to "buy Union made" products. Simi-'One sign read:"HELP US I{EEP OUR JOBS-BUY MATTRESSES MADE LOCALLYBY UPHOLSTERERS LOCAL 61, AFL-CIO"; the othersign which was fastened to theback of the firstread : "PATRONIZE HOME INDUSTRY-BUY UNION MADE UP-HOLSTERED FURNITURE MADE BY UPHOLSTERERS LOCAL 61, AFL-CIO."zMembers Rodgers and Leedom for the reasons set forth in thePerfection Mattress &Spring Company,129 NLRB 520,would reverse the Trial Examiner on this issue andfind that by picketing the MHF and Donaldson's stores the Union did "Induce and en-courage"employees of the neutral employers to engage in work stoppages or refusal toperform services within the meaning of clause(I)of Section 8(b) (4) and violatedSection 8(b) (4) (1) (B)of the Act.8Crowley'sMilk Company,Inc,102 NLRB 996, enfd 208F 2d 444, 447 (C A 3) ;N.L R B.v.Local50, Bakery&ConfectioneryWorkers, etc(Arnold Bakers),245 F 2d542 (C.A2) ;N.L R B.v.BusinessMachines&Office Appliance Mechanics ConferenceBoard,Local459,International Union of Electrical,Radio& Machine Workers,AFL-CIO(Royal Typewriter Co.),228 F. 2d553 (C A.2), cert denied 351 U.S. 962;N.L R B. v.InternationalUnion ofUnited Brewery, Flour,Cereal, Soft Drink and Distillery Workersof America,AFL-CIO,and Local 366 (Adolph CoorsCo ), 272 F 2d 817(C.A 10) ;United Wholesale and Warehouse Employees,Local 261,Retail,Wholesale and Depart-ment Store Union, AFL-CIO, et al. v. N.L.R B. (Perfection Mattress&Spring Co.),282 F. 2d 824 (C.A.D.C.), setting aside 125 NLRB 520 42DECISIONSOF NATIONALLABOR RELATIONS BOARDlarly, the leaflet distributed at the picketed stores appealed to the con-sumer public, not to the employees of the stores.Again, the mannerin which the picketing was conducted indicates that it was not anappeal to employees to engage in work stoppages. Truck entrances orthose used exclusively by employees of the stores were not picketed.Indeed, the record is clear that no work stoppages had occurred asa result of the picketing in either store.On the entire record, we find that the Union's appeal by picketingto buy locally and union made furniture and mattresses was addressedto the consumer public alone, and is not to be construed as "induce-ment or encouragement" of employees of the picketed stores or theirsuppliers to make "common cause" with the Union by engaging inwork stoppages or refusal in the course of their employment to per-form services.We further find, under all the circumstances, includ-ing the advance publicity that there would be no strikes or suspensionof pickups or deliveries at the picketed stores, the legend on the picketsigns and the contents of the leaflet, that any assumption that thenatural and inevitable consequence of such picketing was to "induceor encourage" employees to engage in work stoppages would hardlybe warranted.42.We find that the Respondent by picketing the MHF and Don-aldson stores with signs did not "induce or encourage" Store ManagerRevane, Sales Manager Halverson, and other unnamed individualswith supervisory status to engage in work stoppages or refusal to per-form services in violation of Section 8 (b) (4) (i) (B). Contrary to theTrial Examiner, we find that they were not "individuals employed byany persons" within the meaning of the term as used in clause (i) andtherefore not subject to inducement or encouragement proscribed bythat section.In theCarolina Lumbercase 5 the Board construed the term "indi-vidual employed by any person" as embracing, in addition to rank-and-file employees, also "supervisors who, although they aremanagement representatives at a low level, are through their work,associations, and interests, still closely aligned with those whom theydirect and oversee"; and that the term "persons" as used in clause (ii)4 To the extent that the Board's decision inPerfectionMattress & Sprang Company,129 NLRB1014,is in conflict herewith,it isherebyoverruled.In that case the Board,with Member Fanning dissenting,proceededon the assumption that a picketline neces-sarily invites employees to make common cause withthe picketingunion and refrainfrom working behind itirrespective of the literal appeal ofthe legendson the picketsignAccordingly, the majorityconcludedthat the picketing of retail stores with signsurging prospective customers not tobuy products of the struckmanufacturerconstituted"inducement or encouragement" of employees of neutralemployers within themeaningof clause (1).Members Rodgers and Leedom dissent from the conclusionherein that 8(b) (4) (1) (B)was not violated adhering to their views as expressedin the majority decision in thePerfection Mattress & Spring Companycase,supra5Local505, International Brotherhood of Teamsters, et al.(CarolinaLumber Company),130 NLRB 1438 UPHOLSTERERS FRAME & BEDDING WORKERS, ETC.43of that section refers to "individualsmorenearly related to the mana-gerial level." 6Accordingly, the Board in that case found that a proj-ect superintendent, who was free to exercise authority, including requi-sitioning and purchasing supplies, without reference to any one else inthe managerial hierarchy was not an "individual." On the other hand,a working foreman, who had no authority beyond supervising a smallgroup of laborers, was found to be an "individual" within the meaningof clause (i). In the instant case the record shows that sales managerof MHF, Halverson, and store manager of Donaldson, Revane, as wellas other unnamed supervisors had authority, actual or apparent, eitherto determine the purchasing or selling policies of their respective storeswithout referring the matter to their supervisors, or at least theauthority effectively to influence the formulation of such policies.Asformulation of purchasing or selling policies is normally a managerialfunction affecting the employer's relationship with outsiders, we findthat the aforesaid supervisors fall into the managerial group.'Neitherthrough work, association, nor through interests are they closelyaligned with rank-and-file employees whom they oversee.We findtherefore that they are not "individuals employed by any person",within the meaning of clause i(i).3.We find, as did the Trial Examiner, that by picketing the MHFand Donaldson stores with signs appealing to consumers, when patron-izingthe stores to buy locally and union-made upholstered furnitureand mattresses, with an object of forcing or requiring the stores toceaseor curtail business with the nonarea manufacturers of these prod-ucts, the Respondent Union "coerced and restrained" the owners ofthe MHF and Donaldson stores in violation of Section 8 (b) (4) (ii) (B)of the Act.The legalissuesraised by the complaint, insofar as a violation ofclause (ii) is concerned, have been examined and settled in theGilmoreConstruction Companyand thePerfection Mattress cQ Spring Com-panycases."There the Board, after review of the legislative historyof clause(ii), held that peaceful picketing for an objective proscribedby Section 8(b) (4) constitutes "coercion, and restraint",of an em-,e See alsoAlpert v. Excavating Material Union,184F. Supp. 588 (D.C Mass.),whereJudge Wyzanski found that "Section 8(b).(4) (I) Is concernedwith appealsaddressed tothose who perform services manually or clerically,or who manually use goods, or whohave minor supervisory functions."7Cf.PalaceLaundry DryCleaning Corporation,75 NLRB 320,footnote 4, where theBoard defined"managerial"employees as "executives who formulate and effectuate man-agement policies by expressing and makingoperativethe decisions of their employer "See also:Copeland Refrigeration Corporation,118 NLRB 1364, where theBoard excludedfrom the unit two assistant purchasing agents as"managerial employees"on the groundthat they "exercise independent judgment in exercising the managerial purchasing preroga-tive" andthereforewere "primarilyallied withmanagement "sUnited Wholesale and Warehouse Employees,Local 261(Perfection Mattress& SpringCompany),supra; Gilmore Construction Company,127NLRB 541. SeealsoHighwayTruckdrivers and Helpers,Local No.107, International Brotherhood of Teamsters, et at.(Ries & Company,Inc),130 NLRB 943. 44DECISIONSOF NATIONALLABOR RELATIONS BOARDployer within the meaning of clause (ii), such picketing being in thenature of "economic retaliation" against the employer who fails tocomply with union's demands. In thePerfection Mattress d SpringCompanycase, the Board also rejected the respondent's contention thatthe picketing was privileged because it was intended for the consumerpublic and was not addressed to neutral employees, and held that "byliteral wording of the proviso [to Section 8 (b) (4) ] as well as throughthe interpretive gloss placed thereon by its drafters, consumer picket-ing in front of a secondary establishment is prohibited."We adhere tothese interpretations of clause (ii) of Section 8(b) (4) of the Act.'The record shows that the picketing here was for an objective pro-scribed by Section 8(b) (4) (B).A few days before it began, Re-spondent Business Agent Zappia, informed labor reporter of the Starthat, as the Union could not secure "cooperation" of local furniturestores to reduce their purchases of nonlocally and non-union-madeproducts, it decided to bring the matter to public attention by meansof picketing furniture stores in the area and other appeals to the con-sumer public.The avowed purpose of the picketing itself, whichbegan a few days later,was, asdisclosed by the picket signs and leaf-lets,to increase the consumer demand for locally and union-madeupholstered furniture and mattresses.By implication, the nonareamade products were to be boycotted.The natural and foreseeableresult of the picketing, if successful, was to force or require thepicketed stores to reduce or cease altogether their dealings in the non-6 Legislative history is clear that Congress by enacting clause(ii) intended to outlaw,questioned on the floor by Representative Brownwhether his bill would prohibit"the picketing of customer entrances to retail storesselling goods manufactured by a concern under strike,"Representative GRIFFIN said :"Our bill would;that is rightIf the purpose of the picketing is to coerce or restrainthe employer of that second establishment,to get him not to do business with the manu-facture-then such a boycott could be stopped."(LegisHist.,published by NLRB,vol. 2, p.161G (2).)Representative THOMPSON:The House bill which "provides that a union may not'restrain' or 'coerce' an employer where an object is to require him to cease doing businesswith any other employer" will prohibit "not onlypicketing,but leaflets, radio broadcastsand newspaper advertisement" ;and that "one of the apparent purposes of the amend-ments is to prevent unions fromappealingtogeneral public as consumersforassistancein a labor dispute."(LegisHist,vol. 2, p. 1708 (3).)Senator MORSE:"This bill does not stop with threats. . . . It also will make it illegalfor a union to 'coerce'or 'restrain.'This prohibits consumer picketing"(LegisHist.,vol2,p 1426(3)) ; and also that the bill would illegalize "consumer picketing," "theonly effective way of reaching the consumer at the only place where it matters-wherethe product is sold and at the time the consumer is interested in buying itP. 1427 (1).Senator GOLDWATER:..."the House bill . . . closed up every loophole in the boycottsection of the law, including the use ofa secondaryconsumer line" (Legis Hist,vol. 2,p 1717 (3)).Senator HUMPHREY:"Ifear thatconsumer picketing mayalso be the target of thewords 'coerce'or 'restrain.' "(Legis.Hist., vol.2, p. 1037 (3).)Senator KENNEDY : Stating that one of the purposes of the Senate conferees was tosecure in conference"the right to appeal to consumers,"he then added : "We were notable to persuade the House conferees to permitpicketing in frontof thatsecondaryshop,but we were able to persuade them to agree that the union shall be free to conductinformational activity short of picketing"(Legis.Hist., vol. 2, pp. 1413 (3), 1432 (1)). UPHOLSTERERS FRAME & BEDDING WORKERS, ETC.45area products, not made by. the Respondent Union. This is an objec-tive proscribed by Section8(b) (4) (B). 10'4.The Trial Examiner found that by publicizing in a newspaperits threat to picket the retail furniturestoresin the area with an ob-ject of forcing or requiring them to cease doing business with the non-areamanufacturers of upholstered' furniture and mattresses, theRespondent threatened, coerced,-or restrained' the owners of the MHF,and Donaldson stores and other employers to cease doing businesswith the nonarea manufacturers of such'products within the meaningof Section 8 (b) (4) (ii) (B)'.We do not agree.The particular story containing the alleged threat to picket ap-peared in. the November' 26, 1959, issue of the ^ Minneapolis -Star'cap-tioned "Pickets To Protest Sales, of Furniture from Afar" under bylineof Labor Reporter Schaefer.According to this story, the businessagent of the Respondent, Zappia, stated in the,course ofthe interviewthat, as' the Union had failed to secure the cooperationof retail storesin -increasingthe ,sales of locally made furniture and mattresses, itstores and urging the public to buy locally made products. The storydid not list any of the stores to be picketed.The Trial Examiner predicated the liability for the violation ofSection 8(b) (4)-(ii) (B)' on his finding that the published story wasa "plant" and that the Respondent therefore was responsible' for 'thestatementsattributed to Zappia.' ' Assumingarguendo,that the TrialExaminer's finding that the story was a "plant" is correct, -it, does notfollow that' the Respondent thereby "threatened, coerced, or re-strained" the MHF,and Donaldson' stores within the meaningof clause(ii). 'The story contained no indication that it was inspired by theUnion, or that Schaefer was merely relaying, the information at therequest of the Union'.Nor was it purported to be an announcementor advertisement : of" the .Union of its' intention to -proceed with thepicketing.On its face it was a straight news article.As''owners ofthe retail stores, who. read the story, had no reason to believe that thestory in the Star was anything but "news" rather than a communica-tion from the Union containing a threat of economic reprisal, we findthat the publication of the storywas not a"threat, coercion, or re-straint" within themeaning ofthe term as used inclause (ii) ofSection 8(b) (4).5.We agree with the Trial Examiner that the Respondent by dis-tributing in the course of the picketing of the MHF and Donaldsonstores a leaflet containing an appeal to customers to buy only locallyAs therecord falls to show that the Respondent,within the 10(b) period and priorto the picketing,asked the secondary employers for any contract or an agreement to re-duce their purchases of nonlocally made products;we do not agree with the TrialExaminer that the picketing was also for an object proscribed by paragraph (A) ofSection 8(b) (4) of the Act. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDand union-made furniture and mattresses did not violate Section8 (b) (4) (ii), the leaflet distribution being "publicity" protected by theproviso to that section.llThe leaflet in question was distributed at the entrances to the MHFand Donaldson store to customers, employees, and passersby by a unionagent who remained stationary, while a-picket walked in front of thestores with a sign. It appealed to customers, when patronizing thestore, to ask for and buy upholstered furniture and mattresses madeby union members employed by local manufacturers and by so doingsupport the local industry and employment opportunities of unionmembers.The leaflet made no reference to picketing. It is the Gen-eral Counsel's contention that the leaflet distribution was part of thepicketing and hence is not protected by the proviso.While the proviso to Section 8(b) (4) does not define the permissivepublicity, the legislative history makes it abundantly clear that theSenate and House conferees, who drafted the proviso, intended there-by to confer, subject to certain conditions, immunity on all forms ofinformational activities by unions, except picketing.Handbills, un-fair lists, newspaper advertisements, and radio broadcasting werementioned as the activity protected by the proviso.12 In the instantcase,the leaflets satisfied all three requirements specified in the pro-viso : (1) The leaflet was distributed "for the purpose of truthfullyadvising the public, including consumers and members of a labororganization," that the Union was involved in a dispute with respectto sales by the stores of certain furniture and mattresses produced bynonarea manufacturers in competition with locally and union-madeproducts with resultant loss of employment opportunities for unionmembers. It is true that the Union was not involved in anyactivedispute with any of the nonarea manufacturers of boycotted prod-ucts, but this is not necessary to bring the union conduct within themeaning of the term "primary dispute" as used in the proviso. It issufficient that the interest of the Union in protecting employment op-portunities for its members and the interest of the nonarea manufac-turers in selling their products in the area became irreconcilable.13"Member Rodgers would find that as the leaflet distribution in this case was carriedon simultaneously with the picketing and before the same entrances, it became an in-separable part thereof, and for this reason was not protected by the proviso to Section8(b) (4) of the Act.13NLRB edition of Legis. Hist.,vol. 2, p. 1432(1).In reporting on the amendmentsdrafted by the conferees, Senator Kennedy stated as follows :...We were unable to persuade House conferees to permit picketing in front ofthat secondary shop, but we were able to persuade them to agree that the union shallbe free to conduct informational activity short of picketingIn other words, theunion can hand outhandbillsat the shop,can placeadvertisements in newspapers,can makeannouncementsover the radio,and can carry onall publicityshort ofhaving ambulatory picketing in front of a secondary site.13Washington-Oregon Shingle,etal (Sound Shingle Co ),101 NLRB 1159, enfd 211F. 2d 149 (CA 9), where the Board held that it is not necessary for a union to be en-gaged inany activedispute with manufacturers of a boycotted product to bring the union? UPHOLSTERERS FRAME & BEDDING WORKERS,ETC.'47We find that the Union herein had engaged in a "primary dispute"with nonarea manufacturers of'the boycotted products within themeaning ofthe termsas used inthe proviso; (2) the leafletalso satis-fied the condition of the proviso that the publicity must not result inwork stoppages by employees of the. secondary employers.None hadoccurred at the stores which were picketed; and (3) finally,as re-quired by the proviso, the leaflet distribution here was "publicity otherthan picketing."While it is true, as the General Counsel states, thatthe leaflet distribution occurred"simultaneously with the picketing,and at one store for a short period by the same individual who carriedthe placard, it did not thereby become part of the picketing.Thepicketing and the leaflet distribution remained two distinct and sepa-rate forms of informational activity by the Union.The one, picket-ing, if carried for a proscribed objective, is prohibited by Section8(b) (4) because it invites employees to engage in work stoppagesthereby coercing or restraining secondary employers in the conduct oftheir business.The other form, the leaflet distribution, is addressedto consumer public and does not invite employees to engage in anywork stoppages.The Board and the courts, before the 1959 amend-ments to the Act, held that this type of informational activity wasprotected by the constitutional right of free speech."We find, thatit is also protected by the proviso to the new Section 8(b) (4), whichemergedas anaccommodation between the right of neutral employersnot to be coerced in the conduct of their business and the right ofunion to engage in informational activity under the free-speech pro-vision of the Constitution.The fact that the leaflet distribution wasconducted during the picketing does not, in our opinion, make itunlawful.15ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders the Respondent, Upholsterers Frame &Bedding Workers, Twin City Local No. 61, affiliated with Uphol-sterers' International Union of North America, AFL-CIO, its officers,agents, successors, and assigns, shall :conduct within the meaning of the term "primary dispute" as used in Section 8(b) (4) ofthe Taft-Hartley Act.We find that it is no less true under the new Act,as amended.'4Dallas General Drivers,et at. (Associated Wholesale Grocery of Dallas),118 NLRB1251,enfd.264 F. 2d 642 (C.A.5), cert. denied 361 U.S. 814;International Union ofBrewery,Flour,Cereal, etc,Workers of America (AdolphCoorsCompany),121 NLRB271, enforcement denied on other grounds 272 F.2d 817(C.A. 10).'6 Cf.Amalgamated Meat Cutters at at. (Peyton Packing Company,Inc),125 NLRB531, where the Board held that the distribution of a leafletby union's picketsin frontof customers entrances to retail stores stating that employees of the primary employerwere on strike,explaining the reasons for the strike,and urging customers not to buyPeyton products,unlike picketing itself,was not violative of Section 8(b) (4) of theTaft-Hartley Act as the leaflet did not constitute literal appeal to employees to engage ina strike 48DECISIONS OF NATIONAL LABOR RELATIONS, (BOARD1.Cease and desist from :(a)Threatening, coercing, or restraining by picketing MinneapolisHouse Furnishing Company, L. S. Donaldson Company or any otherMinneapolis retail store engaged in commerce as defined in the Act,where an object thereof is to force or require Minneapolis House Fur-nishing Company, L. S. Donaldson Company, or other Minneapolisretail stores to cease using, selling, handling, transporting, or other-wise dealing in the furniture, and/or bedding products of manufac-turers located outside the Minneapolis-St. Paul area or to cease doingbusiness with such manufacturers.2.Take the following affirmative action which it is found willeffectuate the policies of the Act :(a)Post at its offices and meeting halls, copies.of the notice at-tached hereto marked "Appendix." 16Copies of said. notice to befurnished by the Regional Director for the Eighteenth Region, shall,after being duly signed by Local Union 61, be posted by it immedi-ately upon receipt thereof, and be maintained by it for a period of60 consecutive days thereafter in conspicuous places, including allplaces where notices to members are customarily posted.Reasonablesteps shall be taken to insure that the notices are not altered, defaced,or covered by any other material.(b)Furnish to the said Regional Director copies of the aforemen-tioned notice for posting by Minneapolis House Furnishing Companyand L. S. Donaldson Company, they being willing.(c)Notify the Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to complyherewith.IT Is FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent has violated the Actotherwise than as found herein.16 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF UPHOLSTERERS FRAME & BEDDING WORK-ERS TWINCITIES LOCAL UNION No. 61,UPHOLSTERERS' INTERNA-TIONAL UNION OF NORTH AMERICA,,AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard,.and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT by picketing threaten, coerce, or restrain Minne-apolis House Furnishing Company, L. S. Donaldson Company, orany other Minneapolis retail store engaged in commerce where an UPHOLSTERERS FRAME & BEDDING WORKERS, ETC.49object thereof is to force or require the said employers to ceaseusing, selling, or otherwise dealing in furniture and/or beddingproducts of manufacturers located outside the Minneapolis-St. Paul area or to cease doing businesswithsuch manufacturers.UPHOLSTERERS FRAME&BEDDING WORKERSTWIN CITY LOCAL UNION61, UPHOLSTER-ERS' INTERNATIONALUNIONOFNORTHAMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon duly filed charges by the Companies aforenamed,theGeneral Counselissued a consolidated complaint against the Union referred to above, herein calledthe Respondent.The complaint alleged that the Respondent on November 26,1959,threatened to picket Minneapolis retail stores that were engaged in the saleof upholstered furniture and bedding equipment; that by picketing,distributingleaflets, and by appeals at the business entrances of Minneapolis House FurnishingCompany, herein called MHF, and of Donaldson'sMinneapolis Store, herein calledDonaldson,on November 30 and December 1, 1959,respectively,Respondentengaged in and induced and encouraged individuals employed by MHF and Donald-son to strike or to refuse in the course of their employment to use,manufacture,process, transport,or to otherwise handle or work on any goods or articles or to per-form any services for their respective employers.That by the acts of November 26,November 30, and December 1, 1959, aforedescribed,Respondent threatened, co-erced,or restrained MHF, Donaldson,and other persons engaged in commerce orin an industry affecting commerce. It was alleged that an object of Respondent'saforementioned activitieswas to force or require MHF, Donaldson and otherMinneapolis employers to enter into an implied agreement with Respondent in vio-lation of Section 8(e) of theAct wherebythe two named employers and otherMinneapolis employers would cease or refrain,or agree to cease or refrain, fromhandling,using,selling,or otherwise dealing in upholstered furniture and beddingequipment manufactured by other employers or cease doing business with otherpersons.A further object of such activities by Respondent was alleged to be toforce or require the two aforenamed employers and other Minneapolis employers tocease using, selling,handling, or otherwise dealing in upholstered furniture andbedding equipment produced,processed or manufactured by other employers orto cease doing business with other persons.The activities of Respondent as setforth,for the objects described,were alleged to be unfair labor practices withinthe meaning of Section 8(b) (4) (i)and (ii) (A) and(B) of the Act.Respondent in its answer denied that its conduct was violative of the Act andalleged that if the Act was construed to make Respondent's conduct illegal, theAct in that respect was unconstitutional.A hearing,with all parties represented by counsel, was held before the dulydesignated Trial Examiner in Minneapolis,Minnesota,on February 15 and 16,1960.At the conclusion of the hearing the parties waived oral argument.There-after, on April 5, 1960, briefs were filed.Based upon the entire record in this case, and upon observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESMinneapolis House Furnishing Company is a Minnesota corporation that ownsand operates retail stores in Minneapolis,Minnesota,and in Hopkins, Minnesota, a 50DECISIONSOF NATIONAL LABOR RELATIONS BOARDsuburb of Minneapolis.The Minneapolis store, which is involved herein, is engagedin the sale and distribution of appliances, furniture, and other house furnishings.On an annual basis the gross sales of the Minneapolis store are approximately$1,000,000 and its purchases from outside Minnesota for resale at its store areapproximately $325,000.Allied Central Stores, Inc., of Missouri d/b/a L. S. Donaldson Company is aMissouri corporation and owns and operates a retail department store in Minneapolisand in Edina, a suburb of Minneapolis.The Minneapolis store which is involvedherein is engaged in the sale and distribution of various types of goods and mer-chandise including men's, women's and children's wear, shoes,' jewelry, furniture,household appliances, cosmetics, and related supplies.Annually, the gross salesof the Minneapolis store are approximately $24,000,000 and its purchases frompoints outside Minnesota for resale at its said store are approximately $12,000,000.It is found that MHF and Donaldson are engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDUpholsterers Frame & Bedding Workers Twin City Local No. 61, affiliated withUpholsterers International Union of North America, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe brief background of the events that occurred in November and December1959, is furnished by the uncontroverted and credited testimony of Victor MalcomLevy, secretary-treasurer of MHF and general manager of the Company's Minne-apolis store.For several years, Zappia, business agent of the Union, had visitedLevy and had discussed the store's purchasing policies.The last of these conver-sations occurred around February or March 1956.On that occasion Zappia statedthat he had difficulty in protecting the local jobs of employees in the bedding andupholstered furniture industry because the local stores were not buying sufficientmerchandise of this type from local manufacturers.Zappia said that he neededthe cooperation of the local stores in purchasing locally.Levy replied that thestore purchased locally when possible but pointed out that the major function ofthe store was to secure the best merchandise at the lowest possible price. In wordsor in substance Levy informed Zappia that the store's merchandise had to be com-petitive and that the place of manufacture could not be the sole criterion.Theconversation ended on Zappia's remarking, "If we cannot get your cooperation howwould you like it if we were to parade up and down in front of the store." In thespring of 1957 Zappia spoke to the sales manager of Minneapolis House and urgedthat the store buy all its upholstered products locally.When told that competitionprevented this Zappia inquired as to how local products could be made competitive.The sales manager said he did not know.'B. The events of November 26, 30, and December 1, 19591.The newspaper article of November 26On November 23, 1959, Edward Schaefer, a labor reporter for the MinneapolisStar,2 heard from some undisclosed source that there was to be union activity relat-ing to some of the Minneapolis stores and that the Upholsterers Union was involved.Schaefer contacted Zappia, whom he had known for 8 to 10 years and whom hehad interviewed in the past regarding newsworthy matters. In Zappia's officeSchaefer, by the common reportorial technique of questions and answers, securedinformation from Zappia.On November 26, 1959, the Star published a story underthe byline of Schaefer.The story was captioned "Pickets To Protest Sale of Furni-ture From Afar." 3 According to the credited testimony of Schaefer and as reported1The events of 1956,1957, and earlier are not alleged in the complaint to be unfairlabor practices nor can they be so consideredSection10(b) of the Act.2The Star Is the sole evening newspaper published in Minneapolis.It has a generalcirculation of approximately 190,0003At the hearing theGeneral Counsel soughtto introduce a copy of the Starof Novem-ber 26,1959,containing the aforesaid story.With reference to Schaefer,a witness calledby the General Counsel, the General Counsel contended that the aforementioned story had UPHOLSTERERS FRAME & BEDDING WORKERS,ETC.51by him in the aforementioned newspaper Zappia said that the Union intended to picketsome Minneapolis stores in the near future.4Zappia in speaking to Schaefer namedsome of the stores he had in mind,includingMHF and Donaldson.5He toldSchaefer that the picketing would inform the public that there was no strike or lock-out or labor dispute as such but that the picketing would inform the public of thesituation which confronted him.Zappia said that he had not secured the coopera-tion of the Minneapolis stores to increase the sales of Minneapolis-made furnitureand he was going to bring the matter to the attention of the public; he was going toadvertise the names of manufacturers of furniture that he wished the public tobuy; he was seeking to increase the sales of home industry products in the upholster-ing and bedding field.The November 26, 1959, article in the Star was read on that date by Levy andHalvorson of MHF 6 and by Revane,store manager of Donaldson.2.The MHF incidents of November 30MHF in its store located in downtown Minneapolis employs approximately 40people.Of this number there are approximately 12 salespeople,12 office personnel,supervisors,and buying personnel,and 2 maintenance employees.The Company'ssales and office personnel are represented by an employees'committee that has beencertified as the collective-bargaining agent by the Board? There is no written con-tract between the Company and the committee.There are 15 to 20 employees ofthe Company that are covered by a contract between the Company and the Team-stersUnion.The majority of those represented by the Teamsters work in theCompany warehouse which is at a different location in Minneapolis than the store.Approximately one or two employees in the Teamsters unit work in the store.De-liveries to customers are not made from the store.The Company had never had acontract with the Upholsterers' Union.The front of the store faces south on Fifth Street with approximately 97 feet offrontage.Thereare two store entrances on Fifth Street.The largerof theseentrances,designated as the main entrance,is approximately 11 feet wide and has twodoors.Another entrance which is approximately 20 feet east of the main entrance isabout 8 feet wide and has a single door. From front to rear the store extends ap-proximately 157 feet. In the rear of the store there are two fire doors approximately3 feet wide each and three doors, approximately 6 feet wide each, opening fromthe shipping room to a loading platform and a public alley. The loading platformthe evidentiary status of a businessman's entry, a shopbook entry.The Trial Examinerruled that the contents set forth in the story could not be thus established but that suchmatters should be elicited by testimony of witness Schaefer at the hearing,indicating thatwhen necessary the witness would be permitted to refresh his recollection in the customarymanner.Schaefer was thereupon examined and cross-examined.There is no substantialvariance between his testimony and his newspaper story on relevant and material mattersalthough the latter contains some matters not attributed to Zappia or not testified to bySchaefer at the hearing.Zappla did not testify.While the exhibit was rejected asoffered for the aforedescribed purpose, the Trial Examiner directed that it be held in therecord as a rejected exhibit.The Trial Examiner also stated at the hearing that, not-withstanding his aforesaid ruling, the General Counsel was entitled to show that there wasa particular article in the Star on November 26 that described the Union's plans forpicketing stores,the paper and the article having been identified and authenticated, and inthat sense the exhibit was admissible.As the Trial Examiner understands the GeneralCounsel's position,now expressed in his brief,the General Counsel does not contend thatthe newspaper article was admissible to tell the truth of its contents but does assert thatthe article was competent to show the nature of the utterance that Respondent caused tobe published in the Star.The Trial Examiner is in agreement.4 In the Interview,Zappia said he intended to picket some Minneapolis stores.Whenviewed in context and under all the circumstances including subsequent events it is clearthat Zappia,as business agent, was speaking for and of the Union.3The newspaper article did not name specific Minneapolis stores.9Halvorson was sales managerof the Company.7 The facts regarding the employees'committee are based on the uncontroverted testi-mony of Victor Malcom Levy, previously identified.By reason of the certification of this-committee by the Board, the Trial Examiner finds, in accordance with the precertification,determination of the Board (which is implicit in a certification) and in accordance withthe certification, that the committee is a labor organization within the meaning of the Act.614913-62-vol. 132-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDor dock is about 3i feet high and there are no steps leading up to the platform.The fire doors are customarily kept closed and the shipping room doors are closedor open depending upon need.All deliveries except parcel post are made in therear.Employees are not required to use any particular entrances and customarilythey, as well as customers, use the front entrances on Fifth Street.The Companymaintains a lounge room in the basement where employees who bring their lunchmay eat. Some employees go out of the store to eat. Of the five floors of the store,the first floor, fronting on Fifth Street, has store windows for display purposes.Thebacks of most of the store windows are solid although the windows around theentrances, where there is an arcade that is passed through to enter the store proper,permit a view from the interior of the store to the outside.The outside can alsobe seen through the entrance doors.Employees work in the area of the entrances aswell of course in other parts of the store.These customary conditions prevailed onNovember 30, 1959.The store hours on Monday, November 30, 1959, were 9 a.m. to 9 p.m. Thework schedules of different employees varied but on that date the schedules covereda period from 8:30 a.m. to 9 p.m. From approximately 10 a.m. to 5 p.m. on Novem-ber 30 there were two men on the Fifth Street sidewalk in front of the store.Oneman carried placards mounted on a 36-inch handle. The placards were approximate-ly 28 by 22 inches and were fastened back to back. One placard read:Help usKeep Our JobsBuy MattressesmadeLocally byUpholsterers Local 61, AFL-CIOThe other placard read:PatronizeHome IndustryBuy UnionMadeUpholstered Furnituremade byUpholsterers Local 61, AFL-CIOThe placard bearer walked up and down on the sidewalk approximately the wholefront of the store.The other man stood at the main entrance to the store on thesidewalk and handed leaflets to those entering and leaving the store as well as topedestrians passing him on the sidewalk .8$ The leaflet,approximately 8 by 10 inches, on one side read as follows :PATRONIZE HOME INDUSTRYBUY UNION-MADEUPHOLSTERED FURNITURE, MATTRESSESAND OTHER BEDDING PRODUCTSMADE IN THE TWIN CITIESWhen you patronize this store,please remember to ask for the fine upholsteredfurniture,mattresses and other bedding products made by Union craftsmen employedby Twin City area manufacturers.Everydollaryou spend for such products made out of the state takes industry andjobs away from the Twin Cities and hurts the economy of this area It hurts you,too, because the less jobs for us, the less opportunities there will be for you to sellyour products and services in this area.When you gointo this storeto shop, please ask for and buy only local, Union-made products.We ask you to do this for the following reasons:1So that we may serve you with the finest products and craftsmanship.2So that local industry may prosper and remain in this area.3 So that employment will be furnished to Minneapolis, St. Paul and suburbanarea residents.HELP US KEEP OUR JOBS ANDCREATE MORE JOBS IN THIS COMMUNITYHELP YOURSELFThe Twin Cityfirms listedon the other side of this sheet make the finest upholsteredfurniture,mattress and beddingproducts.All of them employ experienced craftsmen UPHOLSTERERS FRAME & BEDDING WORKERS, ETC.533.The Donaldson incidents of December 1The Donaldsonstore isof substantialsize.Its total floor spaceis approximately525,000 square feet and it employs approximately 1,500 employees.The store faceson Nicollet Avenueextending331 feet thereon and laterally it is bounded by Sixthand Seventh Streets.Roughly, the store occupiesone-half anentire city block.In the various store areas there are 5 floors, 8 floors, and 11 floors, respectively.Atapproximately the middle of the store on Nicollet Avenuethere is an entranceknown as the Arcade entrance. An entrance at the corner of Sixth Street and NicolletAvenue is known as the Sixth and Nicollet entrance.On Sixth Street approximatelythree-fourths of the way from the front of the store on Nicollet Avenue to the rearof thestore is an entranceknown as the Employee Entrance.Also on Sixth Streetat the rear of the store is a ramp entrance used by trucks.At the corner of Nicolletand Seventh Street there is a large entrance, opening on Nicollet andalso onSeventhStreet.About two-thirds of the way from the front of the store on Nicollet thereis another entrance on Seventh Street known as the Medical Building entrance.Atthe rear corner on Seventh Street there is a ramp exit and immediately adjacentthereto there is the Seventh Street entrance.Employeesuse all entrances whengoingto or leaving work except that before the storeisopenedfor business theyuse theEmployee Entrance and if they are carrying a package they must leave bythe Employee Entrance.The store has a lunchroom for employees but they mayleavethe store during their lunch period if they wish.On Nicollet Avenue themain floorof the store has show windows along the entirefrontage.These showwindows have solid backs with the exception of an area approximately 40 feet wideof the flower department which is immediately adjacent to the Arcadeentrance.The sidewalk windows of the flower department open directly to the selling areawithin the store.Approximately 50 to 60 employees work within this area.Thesidewalk and street are visible from within thestore inthis area.Donaldson has contracts covering certain of its employees with unions identifiedin the record as the Teamsters, the OperatingEngineers,and the Building Main-tenance and Service Employees.The Company has no contract with the Uphol-sterersUnion.There are approximately 60 employees covered by the Teamsterscontract.The contract embraces drivers, helpers, receiving clerks, stockmen, furni-ture polishers, furniturecabinetmakers,furniturefinishers,warehousemen,forkliftoperators, and some othercategories.Substantially all the foregoing people workin the company warehousewhich is approximately 4 miles from the store.TheTeamstersunit peoplewho work in the storeare onereceiving clerk and two dockmenwho work in therear basementarea of thestore.The other Teamstersin the storeoperate a freight elevator that is located in the central part of the store about one-fourth of the distance from the rear of the store.Three of the four employees repre-sented by the OperatingEngineersUnion work in the store.Their duties take themto differentparts of the store pursuantto their workinmaintaining mechanicalwho are members of Local 61. Please ask for these localUnion-made products.Thank youfor yourcooperation.UPHOLSTERERS, FRAME AND BEDDING WORKERSLOCAL 61, AFL-CIOThe reverse side of the leaflet stated :WHEN YOU SHOP HEREASK FOR AND BUYFINE UPHOLSTERED FURNITURE, MATTRESSES ANDBEDDING PRODUCTSMADE IN THE TWIN CITY AREAUPHOLSTERING COMPANIES:BAKER & SCHWARTZ MANUFACTURING CO.[The names of eight other companies are set forth on the leaflet but are not re-produced here in the interest of brevity.]MATTRESSCOMPANIES :LAND O'NOD COMPANY[The names of the six other companies set forth in the leaflet.]******These firms all employ experienced Union craftsmen-members of Upholsterers,Frame and Bedding Workers, Local 61, AFL-CIO. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDequipment such as escalators, elevators, air conditioning, and heating equipment.There are separate heating units along the front walls at each store entrance.Theemployees represented by the Building Maintenance and Service Employees Unionare 20 porters and"janitors, also 3 maids, and the elevator operators.The business hours of the store on December 1, 1959, were 9:30 a.m. to 9 p.m.Different employees worked on a variety of schedules.The starting times of employ-ees were from 6 a.m. to 5 p.m. with groups reporting every hour or half hour withinthisrange.The shift was customarily 8 hours plus 45 minutes for lunch.Thelargest group commenced work at 9 a.m. Between the hours of 9 a.m. and 4:30 p.m.on December 1 a man carrying the same placard as described hereinabove walked infront of the store on Nicollet Avenue.He covered the area from approximately theSeventh Street entrance on Nicollet to a point past the Arcade entrance on Nicollet.Another man handed out the same leaflets as previously described under the preced-ing section.He was stationed on Nicollet Avenue at the Seventh Street entrance.During the 9 a.m. to 4:30 p.m. period there apparently were times when only oneman was'on Nicollet Avenue and he both carried the placard and handed out theleaflets..The Trial Examiner finds on the credited evidence in this record that on November30 MHF employees and individuals employed by MHF could and did see the placardcarried as previously described and that, on December 1, Donaldson employees andindividuals employed by Donaldson could and did see the same placard.The TrialExaminer, based on all the facts and circumstances, finds that a representative num-ber of employees or individuals employed by both stores, in the course of going toand leaving their respective stores in the morning or,at noon or in the evening, wereoffered and received,as well asdid customers and passersby, copies of the previouslydescribed leaflets.The Trial Examiner finds that the placard carrier and the leafletdistributor were agents of the Respondents.9C. Analysis and conclusions1.Possible constitutional issuesIt is not the function of the Trial Examiner to pass upon the constitutionality ofIf themeaningof 'the statute and the legislativeintent isnot clear andan equalchoice of two or more, constructions is thus presented, the Trial Examiner may andshould construe that statutein a mannercalculated to avoid an unconstitutionalapplication.However, if, the legislative intent is manifested the statute should beconstrued in accordance therewith.2. Initial conclusionary findingsIt is appropriate to state that the Trial Examiner finds that the Respondent, in addi-tion to leaflet distribution, engaged in picketing on November 30 and December 1,1959, as more fully described in the preceding section of this report.As the hearingand in its brief Respondent strenuously resisted use of the term, "picketing," in refer-ring to the patrolling of the stores with a placard, but the Trial Examiner is satisfiedthat the ambulatory carrying of a placard in the context of the instant case is accu-rately described as "picketing." 11It is also' found that the Respondent made it9 In its brief Respondent states that there is no evidence'or-proof in the record thatthe placard carrier was an agent of Respondent and that Respondent does not admitresponsibility for such conductIt Is the Trial Examiner's opinion and finding that theZappia story as testified by Schaefer as well as the circumstances warrant a finding ofRespondent's responsibility and Respondent'sanswertd the complaint does so admit(Par. 10, Answer, General Counsel's Exhibit No 2 )10 Rite-Form Corset Company, Inc,75NLRB 174, 176:Schneider TransportationCompany, 75NLRB 70, footnote 1;I L.A. No 1351, Steamship Clerks and CheckersIndependent(Rothermel Brothers),108 NLRB 7l2,,71&;'Bluefteld Produce & ProvisionCompany,117 NLRB 1660, 1663, "The Board has often held that as an administrativeagency created by Congress, it cannot question the constitutionality of any part of theAct that created it but must leave suchquestionsto the courts.Unless and until thecourts determine, otherwise, the Board will. assume that all parts of the Act areconstitutional."u In the course of this analysis cases of the Board and the courts will be cited which,in our opinion,demonstrate that Respondent's conductherein was the type that is con-sidered tobe picketing.Legislative history of the 1959 amendments to the Act alsoindicatesthatCongress considered such conductto be picketingThis matter will bediscussed more fully hereinafter. UPHOLSTERERS FRAME & BEDDING WORKERS, ETC.55known, on November 26, 1959, to retail store employers whose stores handled andsold upholstered furniture and bedding in Minneapolis, to employees of such stores,and to the public, that it intended to picket such stores (Zappia used the terms"picket" and "picketing" in disclosing his plan to Schaefer) for the avowed purposeof publicizing the fact that the handling and sale, by Minneapolis stores, of furnitureand bedding, manufactured outside the Minneapolis area, adversely affected localemployment in such industries.In connection with the November 26 story in the Star without any invidious reflec-tion upon either the newspaper, its labornewsreporter, or Zappia, business agentof the Union, there is much about the circumstances and the contents of the storythat indicates a "planted" story.In a sense,any news account, unless its, contentshave been gleaned against the will of the party or parties involved or without theirknowledge, is a "plant" if by the term we mean, as here used, that the party involvedhas cooperated with thenewsreported in furnishing the contents of the story.Thefinding hereinabove is based upon the fact that it "became known" to the labor newsreporter of the Star that the Respondent was planning to picket certain departmentstoresin downtown Minneapolis. Such intelligence had obvious news potentiality.The most likely source, directly or indirectly, of such a report would be the Respond-ent itself,more particularly Zappia, the business agent of the Union reportedlyinvolved, who had functioned in the area for a period of years. In any event, theexperienced reporter's nosefor the source of the news proved unerring. Zappia was theright man and he cooperated fully with Reporter Schaefer.He offered no "no com-ment" or profession of ignorance about the reportand inspeaking fully and in detailwith Schaefer, of whose profession he was well aware, he reasonably expected, in-tended, and hoped, in our opinion, that his plan for picketing and its objectives wouldbe publicized in the publicpress.Under these circumstances and the testimony ofthe reporter as to what was told to him by Zappia, it is found that Zappia'sstatementsand their publication on November 26 are attributable to the Union.The TrialExamineris also of the opinion that without a parade of departmentstore managers,employees, and the general public or consumers to the witness stand it is reasonableto conclude that representative numbers of all the foregoing groups read the Star onNovember 26 and read Reporter Schaefer's story therein and it is so found. The Staras previously mentioned was the only evening newspaper in Minneapolis, it was apaper of general circulation and presumably was read by its purchasers.12It is alsofound that on November 30 and December 1, 1959, employees and individuals em-ployed by MHF and Donaldson saw the picketing of their respective stores by theUnion, saw and were offered and or receivedunion leafletsat the entrances to saidstores,and crossed the picket line at said stores. It is also found that various groupsof employees at both stores were, on the aforementioned dates, members or repre-sented bylabor organizationsas defined in the Act.3. Section 8(b)(4)(i)Since the publicizing of the union plan and the picketing pursuant thereto arealleged to be illegal we must compare such conduct with the provisions of thestatute.13Section 8(b)(4)(i) uses the words found in the original (Taft-Hartley)Act of 1947, "to engage in, or to induce or encourage."The Sectionthen usesa broader term, "any individual employed by any person engaged in commerce or inan industry affecting commerce" than the 1947 original, "the employees of anyemployer."Since "any individual . . ." includes "employees," who, with con-sumers,were the mostnumerousgroup involved in the events of the instant case, wewill first consider whether or not there has been inducement or encouragement ofemployees "to engage in a strike or a refusal in the course of [their] employment touse,manufacture, process, transport, or otherwise handle or work on any goods,articles,materials, or commodities or to perform any services." 14124 readers.Allowing for those who read only comics, sports, and television programs,there would still be, in our opinion, a cross section of those who read at least local newsitems and a proportion of store management, employees, and consumers would be includedin such a cross section, particularly where the news item related to matters affectingthemselves.Is The distribution of leaflets which is considered hereinafter, is alleged to be illegal,according to the General Counsel's statement at the hearing and in his brief, only withrespect to Section 8(b) (4) (11) (A) and (B).The picketing and the advance publicitythereof are alleged to violate Section 8(h) (4) (1) (A) (B) and 8(b) (4) (i1) (A) (B).14Picketing by labor organizations has for many years received the attention of legisla-tive bodies and the courts.In particular circumstances the equation of free speech and 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith regard to `the particular aspect of the case which we are now considering,i.e.,whether the picketing of the stores induced or encouraged the employees there-of, the Board, prior to the-1959 amendments of the Act, has dealt with this problemand has held that picketing of a secondary employer's place of business was induce-ment of the secondary' employees, when both customers and employees used commonentrances and crossed the picket line in the course of ingress and egress.This wastrue irrespective of the legend on the picket sign, the ostensible and express appealto consumers or customers, and the fact that no employees ceased work.15Therewere, however, decisions of both the Board and the courts that recognized an areaof true consumer appeals that was considered as not coming within the proscriptionof the Act.lsWe propose initially to consider Respondent's conduct under the inducementstandards involved under the identical inducement language of the 1947 Act.On theone hand, the advance publicity that the picketing would denote neither a strike nor alockout and that the Union was not asking Teamsters Unions to halt their work norwas it asking other union employees to halt work, plus the nature of the picketing, thelegend on the placard, as well as the leaflets, and the absence of employee action,would argue that the picketing was both professedly, and in fact, an appeal to thepublic and to consumers and not to employees. The other side of the coin is thefact that the union appeal to the public and consumers could have been and wasconveyed by means other than picketing and that the deliberate choice of the tra-ditional union weapon of picketing carried with it, consciously or necessarily, thetraditional implications, including an appeal to employees to honor the picket line,that they both' saw and passed, in the traditional manner.The determination ofwhich of the foregoing conclusions is the correct one in this particular case dependson a careful consideration of Respondent's conduct and the circumstances.'Perhaps the most effective media of communication to consumers are newspapers,radio, and television.These methods were not employed in the instant case and intheir stead the union chose picketing and leaflets.Relative cost may explain thechoice although it would appear that if the Union believed that its consumer messagewould accomplish the type of buying therein requested (if the message was com-municated to consumers), the net result and the net cost in terms of results fromnewspaper or radio advertising would be vastly superior to those from the methodspicketing has been consideredThornhill v Alabama,310 U S 88 (1940). But over aperiod of time the substantial weight of judicial authority, unchallenged and in manyinstancesenhanced by legislative enactment, has been reflected in the statement' that :Picketing by an organized group is more than free speech, since it involves patrol ofa particular locality and since the very presence of a picket line may induce action ofone kind or another, quite irrespective of the nature of the ideas which are beingdisseminatedHence those aspects of picketing. make it the subject of restrictiveregulationMr Justice Douglas inBakery and Pastry Drivers, etc. v. Wohl,315U.S 769, 776-777 (1942).- SeeBuilding Service Utfion v.'- Gazzani,339' U S. 532(1950) ;Hughes v. Superior Court,339 U S. 460 (1950) ;Giboney v. Empire Storage-& IceCo., 336 U S 490 (1949) ;International Brotherhood of Teamsters v. Hanks,339 U S. 470 (1950) ;International Brotherhood of Teamsters v Vogt, Inc,354U.S 284 (1957) ; see alsoInternational Brotherhoodof ElectricalWorkers v N:L R B —341 U.S 694, 702-704341 U S.675, 687, 690.-'Dallas General Drivers, Warehousemen &Helpers,Local No 745(Associated Whole-sale Groceryof Dallas,Inc ),118 NLRB 1251, 1252-1254; enfd. 264 F. 2d 642 (C A.. 5) ;Local50, Bakery & Confectionery Workers, etc (Arnold Bakers Inc ),115 NLRB 1333;enforcement denied, 245 F. 2d 542 (C A.2) ; Laundry, -Linen Supply & DryCleaningDrivers, etc (Southern Service Co ),118 NLRB 1435, 1437; enfd. 262 F. 2d 617 (CA 9) ;UnitedWholesale and WarehouseEmployees,etc (Perfection Mattress & Spring Co.),125 NLRB 520;Korber Hats Inc,124 NLRB 604.isCrowley's Milk Company, Inc,102 NLRB 996,998; enfd.208 F. 2d 444, 447 (C A 3) ;NLRB. v Local 50, Bakery & Confectionery Workers, etc. (Arnold Bakers, Inc.),245F. 2d 542 '(CA2) ; N L.R B. v.BusinessMachine & OfficeApplianceMechanics, etc,228 F.2d 553 (C A.'2) ;N L.R B. v. Service Trade Chauffeurs,etc., 191 F.2d 65(C.A. 2) ;N.L R.S. v.InternationalUnion of United Brewery Workers,etc., Local566, 272 F. 2d 817(C.A. 10)Cf.Radio BroadcastTechniciansLoeal*Union No 1264, etc. (WKRG-TV, Inc.),123 NLRB 507, which, although not involving a secondary boycott allegation or a secondarysite, did involvea determinationthat the object of the picketing was not to'secure union,recognition or a collective-bargaining contract UPHOLSTERERS FRAME & BEDDING WORKERS, ETC.57selected.17Madison Avenue and a train of motivational researchers, psychologists,persuaders, and public relations men, whose business is communication of variousmessages to consumers, have seldom if ever discovered any communicative magic inhaving one or more men carry a placard. Their clients, including businessmen,political parties and political candidates, who are dependent upon public and con-sumer acceptance of their messages to buy "car X" or to vote for "Y" have notchosen picketing as a method of effective communication.These groups are in-terested in results and if carrying a placard sold automobiles or cigarettes, placardswould be carried.18By the same token they select methods of communicating withconsumers that do not include picketing, not because the methods are costly, butbecause they are not, since for every dollar spent on communicating or advertisinga return of $10 is expected or received in terms of consumer response.Unions andtheir staffs, including the instant Union, are. as knowledgeable as any other group inthe community.They are able and willing to spend money to accomplish resultsthey deem important.But even assuming that carrying a placard addressed toconsumers is for some indefinable reason, not generally known to experts in thefield of consumer communication, the best or a good method of communication toconsumers, it is difficult to understand how 1 day of such activity, by one picket, attwo stores, could be expected or was expected to affect enough consumers to eitherappreciably influence the stores' purchasing policies and/or the employment con-ditions of Minneapolis union upholsterers.19The leaflets distributed by the Union also must be considered in appraising thechoice of picketing as a method of communication to consumers. Leaflets are read--ily prepared and inexpensively distributed.They possess these features in commonwith placards carried by a picket.Generally, and certainly in the instant case, theleaflet offered a fuller and a more persuasive presentation of the union appeal toconsumers than did the placards.They were easier to read than a moving placardcarried at varying angles and at varied distances from the potential readers.Theleaflets could and probably did have a more lasting communicative quality amongconsumers who retained them and they could conceivably reach friends and rela-tives of the recipient.The picket placard conveyed a cryptic and transitory mes-sage.Leaflets can be as brief as placards if brevity is deemed desirable or they canpresent ,a more complete message or there can be one leaflet of each type presentedjointly or separately.Some consumers will take and read a leaflet who do not orcannot, because of distance or movement, read a picket placard; consumers whodo not accept a leaflet are probably not interested in reading a moving placardalthough they may become aware that there is a picket with a sign, exact contentsunknown, walking in front of a particular store.This last-mentioned type of aware-ness or communication will be considered hereinafter.Having examined picketing as a method of communication to consumers and,more particularly, as affording consumers an opportunity to read a written message,for this is the description of its picketing advanced by Respondent, it is our opinion,for the reasons heretofore stated, that: the picketing method is one that is not gen-erally regarded as either one of the best or even as a good method of consumer17Need for quick action in many situations and lack of time to advertise and publicizea union's position may explain resort to the relatively speedily prepared device of picket-ing.In this instant case, however, the Union had been considering its problem and hadbeen endeavoring to deal with it for many years, beginning prior to 1956. The evidenceis clear that the 1959 activities were carefully planned in advance of the actual events ofNovember 30 and December 1.18 If not on public sidewalks, then in sport stadiums, halls, beaches, etc, even to thepoint of renting walking space or walking time19The discontinuance of the picketing and leaflet distribution was not attributable toany legal interdiction since the General Counsel's petition for an injunction was not fileduntil January 4,, 1960.Prior to November 30, thefirstday of picketing, the Union andits attorneys must have been aware of the likelihood of unfair labor practice charges ifthe Union followed its contemplated course.Although such awareness obviously did notarise solely from this source, the November 26 story in the Star had the following state-ment as its initial sentence : "A new type of picketing, expected to collide headon withthe new federal labor law, is scheduledinMinneapolis.... "Reporter Schaefer testifiedthat Zappia had told him on November 23 that the Union was prepared to carry the caseto the Supreme Court, thusindicatingfull advance contemplation by the Union of unfairlabor practice charges.The filingof charges, therefore, on December 1, introduced nonew andunexpected factor into the Union's picketing or legally prevented the continuanceof picketingThe discontinuance of the union activity was therefore a matter of deliberatechoice.If thisis a test case it isnonetheless a test of thefacts astheyare inthe case. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommunication; the leaflets were a better method and certainly as good a methodof affording consumers an opportunity to read a written message than to have apicket carry a placard; and whatever validity there may be to the picketing methodas a means of affording consumers an opportunity to read a written message, oneman picketing for 1 day at two stores in a city the size of Minneapolis could notreasonably be expected to accomplish the avowed objectives of the picketing; thatthe picketing method, as Respondent was well aware, practically insured the filingof unfair labor practice charges and consequent costly litigation.In itself,it isno concern of ours that Respondent uses good, bad, indifferent,efficient, or inefficientmeansto have consumers read its written message.How-ever, Respondent is an intelligent body and has competent counselors. It conductsits affairs with about thesamedegree of pragmatism as do other individuals andgroups.Like most reasonable persons it can be expected to act reasonably in itsown best interest.Why, therefore, did Respondent, if its objective,as itasserts,was simply to have consumers read its message, choose picketing?The answer to the last-mentioned question, in our opinion, is that the communica-tion of a writtenmessage toconsumers by an ambulatory picket carrying a placardwas not the sole objective of Respondent in selecting this method and it is doubt-ful that it was the primary objective.Respondent used the picketing method be-cause a walking picket witha sign is asymbol that "suggestsa sort of psychologicalembargo around the picketed premises, depending for its persuasiveness on the as-sociationsmost people have in mind when they think about picketing." 20Themessage conveyed by the picket was not wholly dependent upon the writing on theplacard and picketing over and above any writtenmessage hasthe natural andprobable consequence of exerting a type of pressure upon consumers, employers,and employees.In the preceding paragraphs we have expressed our serious doublts that the Unionadopted picketing in preference to or in addition to leaflet distribution or any otherform of consumer communication for the reason professed by the Union,i.e., itsinterest in conveying a written message to consumers.We were not content toconclude, however, that the Union in choosing to picket was simply acting irra-tionally when it adopted a method of imparting information that possessed so manyinadequacies and vulnerabilities in carrying out its professedmission.The TrialExaminer is satisfied that the symbolic nature and effect, at least in labor matters,of an ambulatory picket carryinga sign, is both the rational and the correct explana-tion for the picketing in the instantcase.21Our principal concern, however, has been to establish a basis of deciding whether,in the instant case, the Union by its picketing "induced and encouraged" employeesas these words, which remain in the amended Act, were construed under the 1947Act.Our analysis of the picketing was necessary because the Respondent contendsthat the picketing simply and solely conveyeda written messageto consumers andin no way induced employees.While we have rejected the Union's foregoing inter-pretation of the picketing as oversimplified and asimprecisewe are satisfied thatthe picketingas picketingdid and was intended to affect consumers both irrespectiveof the written message and also by the written message on the placard in somedegree.Although the placard was not the best conveyer of a written appeal, it was20 Laborand theLaw, Charles O. Gregory,2d revision,p. 302.See also the statementof Mr. JusticeDouglas citedsupra.2 'We haveconsidered the possible propositionthat the Union chose picketing becauseit believedin freedom of speechand believed in picketing as a matter of principle.Thisproposition may betrue in the sensethatunionsdo believe in principles and freedom topicket is oneof them andtheyoftenequate freedom of speech with picketing notwith-standingobservations by the Supreme Court that "It has been amply recognized thatpicketing,not beingthe equivalent of speech as a matter of fact, is not its inevitable legalequivalent."nlrJustice Frankfurter InHughesv.SuperiorCourt,339 U.S. 460, 465.But while the union may believe in picketing as a principle, at least one of the mainreasons forthe espousal of the principle is the fact that picketing is a highly useful toolto the union.True, whatis usefuland helpful to the union is no doubt regarded by theunion as usefuland helpful to the country as a whole and it therefore assumes the aspectof more than a selfish principle.The same may be said of the businessman who advocatesa high protective tariffHe believes in such a tariff as a principle in most instances be-cause itis helpfulto hisbusinessbut he also believes that whatis goodfor hisbusinessis good for the country as a whole. Depending upon the particular "principle" both theunion and the businessmanmay be rightThe point is, however, that in the case before usthe Union chose picketing because of its practical use to the Union and not simply becauseit believed in picketing as an abstract principle unrelated to its importance as a union tool UPHOLSTERERS FRAME & BEDDING INORKERS, ETC.59no doubt read by some consumers; otherconsumerssaw only the picketing symbol.The writing did in fact appeal to consumers.The leaflet confirms the existence ofthe appeal toconsumers.The fact that picketing appeals to consumers, however,is not an exceptional factor since a good deal of all picketingdoes so,particularlywhere the establishment is a retail one or is otherwise patronized directly by con-sumers.Wording of the appealin itself isnot determinative since the Board hasfound inducement of employees notwithstanding the ostensible appeal to consumersby the placards 22The moreelementsthere are, however, that indicate that theUnion was appealing to consumers, regardless of whether the appeal was by wordsor by the picketing symbolism, the more substance there is to the position that thepicketing was so intended and had such a consequence.23Existence of a genuineappeal to consumers, though, does not in itself foreclose the contemporaneousexistence of inducement of employeesand it isthis latter point that we must passupon.It is our opinion that the combination of facts in this case, including theadvance publicity on November 26 that the picketing would appeal to consumersand that employees were not being asked to stop work, the wording of the leaflets,as well as the placard, that requested only that the reader "buy" certain products,the place of the picketing, particularly the avoidance of truck entrances and exits,the places where members of the Teamsters Union (a generally responsive groupregarding pickets) would most likely be encountered and where maximum impacton the employer could be exerted, do not establish inducement or encouragementof employees either as the intent, motive,.or natural and probable consequence oftheUnion's activity.In short, while the natural and probable consequence ofpicketing at entrances used in common by. employees and consumers is inducementand encouragement of employees, it is our opinion that definitive steps were takento avert the natural and probable, but not inevitable, consequences and did avertthem in the. instant case with respect to employees 244.The Section 8(b) (4) (i) aspect further considered and theSection 8(b) (4) (ii) aspectSince the statutory language relating to inducement and encouragement of em-ployees is common to the Act both before and after the 1959 amendments we have,in the preceding section, considered Section 8(b) (4) (i) in that limited aspect.The23Cases citedsupra, p. 56.2' Oneof Respondent's arguments in support of Its positionthat therewas no Induce-ment of employeesis the fact that thereis no evidencethat any employee stopped work.Thereis also no evidencethat any consumer bought mattressesmadeby theUnion inMinneapolis as a result of the Union'sappeal.We regard this as an illustration thattherecan be inducement of employeesabsent a work stoppageand there can be an appealto consumersto do something even though thereis no demonstration of ultimate fruition.34As we read the decisions of the Board and the courts in construing the term "induce-ment of employees" under the Act, they have not held that picketing isperse inducementof employees,even when it involvedcommon entrance(employeesand consumers)picket-ing.Thus,in Local50,Bakery and ConfectioneryWorkers-Union,supra,at pp. 1339-1340 of thedecision,itwas stated:...the Boardhas consistently heldthat thetraditional union picket line beforeemployee entranceshas the effectof inducing employeesto refuse to work. . . . Thisconclusion appearedto theBoard tohavebeen so well established in the fieldof laborrelationsthat a specificfindingof the Union's actual motivein picketing, whilereadily inferrable in most cases,did not seem to bea requirementunder Section8(b) (4).Suchcases, of course,havenot includedconsumer picketing of customerentrancesto storesor plants.Conceivably there may be other extraordinary circum-stancesinwhich apicket line cannotreasonably be found to induce employees tostrike.In this respect wefind it unnecessaryto adopt the TrialExaminer's findingthat picketing an employer's place of business is inall circumstancesinducement andencouragementof employeesnot to performemploymentservices.In a recent common entrance case, involvingpicketsigns addressed to consumers, wherethe Board found inducement of employeesto exist,there werefactors missing that arepresentin theinstant caseand therewere other factors'presentthat arenot to be foundherein,e g, the Board advertedexpressly to picket line oral statements and conductaddressedto employees that wereindicative of employee inducementratherthan con-sumer appeal.One of such statementsreferredto "Scab Labor" and. was made at a timewhen no customers werein the vicinity.PerfectionMattress & Spring.Company,125NLRB 520. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARD1959 amendments, however, did not simply retain the former inducement language,they also,inter alia,added a general proviso to Section 8(b)(4) and added a sub-paragraph to Section 8(b) (4) under the designation (ii) 25It is the opinion of the Trial Examiner that Congress in the exercise of its legisla-tive judgment and power has prohibited the picketing of a neutral or secondaryemployer's establishment and has permitted other publicity at such a situs subjectto certain announced conditions.The initial impact of the language used and thelegislative history is that either subparagraph (i) or (ii), or both, were intendedby Congress to be construed as prohibiting picketing at a secondary employer'sestablishment.As far as the practical results is concerned it may be of little momentwhether the picketing is interdicted under subparagraph (i) or (ii) or under both.However, the complaint herein alleges a violation of both (i) and (ii) and we willdeal with the matter under each aspect.Senator Kennedy, whose role in the 1959 legislation was a prominent one andwho was closely associated with changes, refinements, accommodations, and ultimatedeterminations emanating from both Houses of Congress, stated that the Griffin-Landrum bill contained amendments to the Taft-Hartley (1947) Act that went"far beyond" the provisions of the Senate bill; 26 he stated that as a result of con-ference the Senate conferees secured important changes "in the restrictive provisionsof the Landrum-Griffin Bill," and he then enumerated the changes:First.No-man's land: [jurisdiction]Second. Organizational picketing:' The House bill would have forbiddenvirtually all organizational picketing . .when the picketing results in eco-nomic pressure through the refusal of other employees to cross the picket line,the bill would require a prompt election.Purely informational picketing can-not be curtailed under the conference report, although even this privilege wouldhave been denied by the Landrum-Griffin measure.27Third.Secondary boycotts.The chief effect of the conference agreement,therefore, will be to plug loopholes in the secondary boycott provisions of theNational Labor Relations Act. . . . The secondary boycott provisions of the28 Section 8(b) (4) (ii) :to threaten, coerce, or restrain any person engaged in commerce or in an industryaffecting commerce, where in either case an object thereofis: . . . .*tf**RProvidedfarther,'That for the purposes of this paragraph (4) only, nothing containedin such paragraph shall'be construed to prohibit publicity, other than picketing, forthe purpose of truthfully advising the public, including consumers and members of alabor organization, that a product or products are produced by an employer withwhom the labor organization has'a primary dispute and are distributed by anotheremployer, as long as such publicity does not have an effect of inducing any individualemployed by any person other than the primary' employer in the course of his employ=services, at the establishment of the employer engaged in such distribution ; . . .Congressional Record, September 3, 1959, Labor-Management Reporting and DisclosureAct of 1959-Conference Report (S. Doc. 51), p. 16413; Vol. 2, pp 1431-1432.The NLRB has had printed by the Government Printing Office two volumes entitled"Legislative History of the Labor-Management Reporting and Disclosure Act of 1959."These volumes are public documents and as a matter of convenience the legislative historyreferred to by the Trial Examiner'will cite the volume and page of the NLRB volumes,aforementioned, e.g, in the above footnote, Vol. 2, 5p 1431.0, 27 We have quoted the Senator's statement on organizational picketing at some lengthbecause Respondent in its brief cites only the last full sentence, beginning with "Purely "In our opinion, it is clear that'the Senator is here speaking of organizational or recogni-tion picketing, i.e., an effort by a union to have employees join the union or to have anemployer recognize the union as the bargaining agent of his employees. Section 8(b) (7) (C)and the, proviso thereto also relate to organizational and recognition picketing or picketingto advise the public, including -consumers, that an employer does not "employ members of,or have a contract with, a labor organization."These situations are not before us in theinstant case where the, picketing is at a secondary establishment and is neither organiza-tional nor recognition picketing and does not seek to-inform consumers that the stores donot employ members of a union or do not have a union contract UPHOLSTERERS FRAME & BEDDING WORKERS, ETC.61House bill would have curtailed legitimate union activities.Accordingly theSenate conferees insisted that the report secure the following rights:(a)The rightto engagein primarystrikes andprimarypicketing eventhough the employees.of other employers refused to cross the picketline.(b)The right of employees to refuse to work on goods farmed out froman establishment in which the employees are on strike.. .(c)The right to appeal to consumers by methods other than picketingasking them to refrain from buying goods made by nonunion labor andto refrain trading with a retailer who sells such goods... 'We werenot able to persuade the House conferees to permit picketing in frontof that secondary shop,but we were able to persuade them to agree thattheunion shall be free to conduct informational activity short ofpicketing....[Emphasis supplied.]As is apparent from the context,the conferees considered specifically the questionof picketing at a secondary establishment and an .effort was apparently made bythe Senate conferees to allow picketing as well as other publicity at such a situs,presumably, at least, under some circumstances,and subject to the provisions of thelaw as interpreted by the Board and the courts.28The net result,however,on this,aspect was a law which stated and was understood to mean that there was to be no-such picketing.29Evidently it was the legislative judgment that picketing by a labororganization at a secondary situs was a form of signal inherently coercive andembodying a type of harassment or restraint that it was not socially desirable topreserve at this stage of our society's development 3028 See S.Res. 181 and accompanying analysis,Congressional Record, Senate,August 28,1959, pp 15905-15906; Vol. 2, pp.1382-1383.20Congressman Griffin, one of the Houseconferees on the 1959 bill, inserted in the Con-gressional Record,House,September 3, 1959, Vol. 2,p. 1712,a "Summary Analysis ofConference Agreement as to Title VII-Taft-Hartley Amendments"as followsHouse bill (Landrum-Senate billConferenceagreementGriffin)(Kennedy-Ervin)III Other1.Closes loopholewhichper---------------------Adopts House provisionsecondarymitted secondaryboycottboycotts.throughcoercion appliedrdirectlyagainst second-ary employer(instead ofemployees).2.Closes loopholewhichpermittedsecondaryboycottby inducingemployees individually(rather than in con-cert)3Closesloopholewhichpermittedsecondaryboycottsinvolvingrailroads,municipali-ties, .. .4Prohibitssecondary cus-tomer picketing at retailstorewhichhappenstosell product produced bymanufacturer with whomunion'has dispute[em-phasis supplied]----------------------------------------Do.Do.AdoptsHouse provisionwith clarification thatother forms of publicityare not prohibited; alsoclarification that picket-ing at primary site is notsecondary boycottSenator Goldwater, a member of the Senate Labor Committee, Congressional Record,Senate, September 9, 1959,p. 17181; Vol. 2;p. 1454,submitted an identical summaryof these particular features.301n 1947 SenatorTaft was ofthe opinion that all secondary boycotts were bad.93 Congressional Record 4323(1947):There is'certainly a basis for believingthat the 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe question is, however,did Congress intend to interdict such picketing underSection 8(b)(4)(i) or(ii)or under both-subparagraphs.A careful reading ofthe Act, as amended,as well as the legislativehistory,have convinced the TrialExaminer that Congress intended to interdict secondary consumer picketing by sub-paragraph(ii) and to leave subparagraph(i) to deal with inducement and encourage-ment under existing law, as it had been interpreted by the Board and the courts,subject only to the change from "employees"to "any individual employed."The analyses,supra,by Congressman Griffin and Senator Goldwater,of the Senateand House bills and the conference agreement on the bill that was accepted and be-came the law,establish the following:31There were three situations,referred to as"loopholes" 'that were considered to exist inthe Taft-Hartley Act.One of these"loopholes" was the fact thatthe 1947Act spoke only of inducement or encourage-ment of"employees"32 and did not cover the situation where the union approached,the employer directly.This "loophole,"described specifically as "coercion appliedagainst secondary employer(instead of employees)"was closed and it is quite appar-ent, in our opinion,that,itwas closed by subparagraphs(ii)of the amendments.Two other"loopholes" that referred to individual employees,singly induced, andto railroads and governmental bodies, were also closed.33The aforementioned analyses also state that the Landrum-Griffin bill"prohibitssecondary customer picketing at retail store which happens to sell product pro-duced by manufacturer with whom union has dispute"and that this prohibition wasadopted in the conference, agreement with qualifications allowing primary picketingand publicity,other than picketing,providing that such publicity did not have certaineffects 34That the prohibition of secondary customer picketing was under subpara-graph(ii)and not under subparagraph(i)appears from a statement of Congress-man Griffin,35 a coauthor of these subparagraphs in the Landrum-Griffin bill, even-tually adopted with qualifications not affecting our consideration at this point.The Congressman was pointing out what he considered to be weaknesses in the exist-ing law and he said:". . .If the picketing happened to be around at the customer,entrance,and if the purpose of the picketing were tocoercethe employer not to han-dle those goods[of the primary employer], then under present law.the boy-cott would not be covered. . . . Our bill would [cover this situation]; .. .if the.purpose of the picketing is to coerce or to restrainthe employer of the second estab--lishment,to get him not to do business with the manufacturer-then such a boycottcould be stopped" [emphasis supplied] 36Thewords "coerce or restrain," of course,law, concerning which he played such a prominent role, was intended to outlaw secondaryboycotts.The loopholes that subsequently appeared are perhaps indicative of human,Includinglegislative, fallabilityThe present Congress, with some exceptions regardingagreements in certain industries, and with the exception of secondary boycotts by pub-licity other than picketing, appears to have entertained similar views.81 In addition to being members of the House and Senate Labor Committees, respectively,the Congressman and the Senator had considerable to say in the Congressional Recordabout the particular provisions that we are considering.This is no doubt due, in part,to the fact that many of their ideas, as well as those of colleagues who shared their viewsregarding secondary boycotts and picketing, became basic ingredients of the amendmentsthat were accepted by Congressas a whole.sa Section8(b) (4) (A).38 Senator Kennedy, Vol. 2, p. 1431,supra,stated (as we have seen) : "The chiefeffect of the conference agreement, therefore, will be to plug loopholes in the secondaryboycott provisions. . . . There has never been any dispute about the desirability ofplugging these artificial 'loopholes.'"84As we have noted, the Senate conferees apparently endeavored to permit secondarycustomer picketing under some conditions but Senator Kennedy reported, "We were notable to persuade the House conferees to permit picketing in front of that secondaryshop. ..Senator Morse (Congressional Record, Senate, September 3, 1959, p. 16397;Vol. 2, p. 1426) said: "This bill does not stop with threats and with illegalizing the hotcargo agreement. It also makes it illegal for a union to 'coerce or restrain'This pro-bibits consumer picketing."85 Congressional Record, House, August 12, 1959, p. 14339; Vol. 2, p. 161526More fully expressed, it would appear that what was regarded as the Taft-Hartleyloophole, relating to coercion applied against a secondary employer instead of throughhis employees,referred to a statement by a union to a secondary employer in which thelatter was threatened with a strike or picketing or to a situation in which a strike orpicketing occurred,including consumer picketing as in theCrowley'sMilk Companycase,supra,all of which subjected the secondary employer to economic pressure,unless heagreed to stop buying from or selling to the primary employer. UPHOLSTERERS FRAME & BEDDING WORKERS, ETC.63appear in subparagraph (ii).Further, subparagraph (i) adopted and retained theTaft-Hartley inducement and encouragement language, changing only those portionsof the former section that had referred to "employees" to now read "individualemployed."This factor alone indicates no congressional dissatisfaction, except asindicated by the above language change, with the existing inducement interpretationsand establishes that the congressional intent to interdict secondary consumer picket-ing was expressed under subparagraph (ii), a new provision that dealt with theproblem as coercion or restraint. In other words, secondary consumer picketingcould be reached under subparagraph (i) if inducement or encouragement of an`individual employed . . ." were shown, but inducement and encouragement ofindividuals employed, through secondary consumer picketing, were not establishedper se(or any more readily or any less readily) than was the case under existinglaw.Nor does the general 8(b) (4) proviso alter the foregoing conclusion.This provisowas not in the original Landrum-Griffin bill nor in any other original bill eventuallyadopted by Congress.We have previously pointed out herein that the Landrum-Griffin bill provided the basic ingredients of the final legislation on secondary boy-cotts and particularly secondary consumer picketing. It has likewise been demon-strated herein that the Landrum-Griffin bill took care of and intended to take careof secondary consumer picketing as coercion under subparagraph (ii), leaving sub-paragraph (i), basically unchanged, to deal with inducement if inducement couldbe shown to have taken place in a particular case.The general proviso to Section8(b)(4) emerged from the conference of both Houses of Congress.An effort hadbeen made in conference by the Senate conferees to loosen the restrictions,inter aha,that the Landrum-Griffin bill had placed on secondary consumer picketing.We havepreviously seen in some detail that the effort was not successful with respect to allow-ing picketing although the proviso did establish or clarify permissive publicityactivity.The significant factor for present purposes is that the general proviso thatevolved from the aforementioned conference was not intended to and did not makethe Landrum-Griffin provisions more restrictive than they were originally and beforethe conference 37 If the original Landrum-Griffin provisions, as we have shown, didnot provide that subparagraph (i) 'should do any more or any less than the 1947Act with respect to inducement (except use the term "individual" instead of "em-ployees"), then the proviso evolved from the conference was not intended to and didnot require a different and more restrictive interpretation:38Before concluding our analysis of Section 8(b)(4) subparagraphs (i) and (ii)there are a few more aspects to consider.A colloquy between Senators Goldwaterand Kennedy on September 3, 1959, is the first item.39 Because the inquiry andanswer were relatively brief we shall set them out in full:Mr. GOLDWATER. I have been asked by people who are vitally concernedwhether there is anything in the conference report which would limit or prohibit37 See the legislative history quotedsupra,particularly Senator Kennedy and the analysesof Senator Goldwater and Congressman Griffin,respectively.89 If the general 8(b) (4) proviso had been in the Landrum-Griffin original bill and hadbeen so adopted,itwould not carry the interpretationthatit was a proviso resulting froman effort to make the provisions of the bill less restrictive. It would, in such a posture,tend to indicate that since subparagraph(ii)took care of the employer coercion aspect,the additional interdiction of picketing in the proviso could not be construed to be amere reiteration of the subparagraph(ii)ban.There would be, on the contrary,reasonto assert that the proviso's picketing ban pertained to subparagraph(1), inducement, par-ticularly since the proviso dealt with publicity and interdicted picketing in that con-nection.The proviso banned publicity,except picketing,not on a simple inducement basisbut only if it hadthe effectof inducing.It would appear that a ban on publicity onlyif it had the effect of inducing is slightly less restrictive than banning publicity if it"induces "The proviso did not ban publicity,including picketing,only if it had theeffect of inducing,nor did it ban picketing only if it was inducive and other publicityonly if it had the effect of inducing,but it prohibited picketing without qualification unlessitwas primary.This,it could be urged, indicated that picketing was considered to beinducementper seas well as,coercive and that it therefore was prohibited by both sub-paragraphs (I)and(ii).Further,picketingthat was thusconsidered to be inducementunder subparagraph(i)would beby this verytoken also coercive under subparagraph (n)on a more or less derivative basis and quite apart from an independentdetermination thatthe secondary consumer picketing was in itself subparagraph(ii)coercion.We havestated our reasons for concluding otherwise,particularly the circumstances under whichthe proviso evolved.89Congressional Record, Senate,p. 16414;Vol. 2, p. 1432. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe buy-America campaigns, which are being carried on by certainunions andbusiness groups, and even by some governmental bodies. I should like to askthe distinguished chairman of the conference committee whether the report wasintended to have this effect. It is certainly my own conviction that no such effectwas intended, either by the Senate or by the conferees.Mr. KENNEDY. I know that a good deal of effort has been made by somegroups of workers, such as those who work on hats, to make sure that theirworking standards are protected.The answer to the Senator's question is no,itwas not intended that the conference report have such an effect. I am gladthat we have had the opportunity to establish legislative history in this matter.It is clear that there is a substantial number of American companies that importa variety of foreign products, including textiles, watch movements, hats, bicycles,automobiles and other items.These American companies have employees who mayprocess, finish, assemble, package and sell such foreign products and many of thecompanies would come within the jurisdictional standards of the Act.The differencebetween "Buy American-made products" and "Buy Minneapolis-made mattressesmade by a Minneapolis local union" is a difference in geography. It may be urgedthat this is a significant difference, that American and non-American is one thing andthat geographical and union distinctions between various sections of the United Statesisanother thing, that patriotism and national economic well-being enter into theformer, while cartelization and the very evils that lead to abandonment of the Articlesof Confederation and the adoption of the Constitution, are inherent in the latter typeof appeal.Be this as it may, it is our opinion that it is more forthright and morereasonable not to draw such a distinction for our present purposes but to concludethat "Buy American" and "Buy Minneapolis" are on the same plane insofar as theeffect on employers and employees is concerned.The Trial Examiner is not persuaded, however, that the above colloquy betweenthe Senators, coming as it did, on the same day and at the same session, immediatelyafter Senator Kennedy had finished describing the results of the House and Senateconference on the final-amendments, including his statement, "we were not able topersuade the House conferees to permit picketing in front of that secondary shop." alters or should alter our conclusion as to what Congress had legislated andas to what was its intention.Congress did decide to permit secondary situs pub-licity,other than picketing, and it is our opinion that the same rule applies to "BuyAmerican" or "Buy Minneapolis." 40There is nothing in the statements of eitherof the Senators, aforementioned, that establishes that picketing by a labor organi-zation at a secondary situs was permissible to compel the secondary employer to ceasehandling or selling a primary product because it was manufactured outside theUnited States or outside Minneapolis.We find that the instant picketing violatedSection 8(b) (4) (ii).A further matter for our attention is the fact that Section 8(b) (4) (i) speaks ofinducement and encouragement of "any individual employed by any person. .We have seen that this phrase includes, individually or collectively, "employees," asthat term is defined in the Act,41 and we have considered the situation presented bythe instant facts insofar as they relate to such employees.But supervisors and offi-cers of a corporation, while not "employees" within the meaning of the Act, are in-dividuals employed by a person, whether the last-mentioned person is a corporationor otherwise.Proprietors or partners are not individuals employed by a person.Since the language, aforementioned, that has been used by Congress is clear on itsface and since it uses words with well-known legal and common meanings, there isa question whether we should go behind the statutory language.This observation isparticularly relevant where the statutory language does not clearly appear to beinconsistent with other sections of the statute or with the congressional intent.Sec-tion 8(e) of the Act provides that it is an unfair labor practice for a labor organi-zation and an employer to enter into any contract or agreement, express or im-plied, whereby the employerceasesor refrains (or agrees to do'so) from handling,using, etc., or otherwise dealing in another employer's products, or to cease doingbusiness, and any such contract or agreement is declared unenforceable and void. In-asmuch as "any individual employed by any person" can be the supervisor or corpo-rate officer who, voluntarily or otherwise, enters into the agreement that is interdictedunder Section 8(e) as an unfair labor practice and also declared to be void, there mayw The Board and the courts have had no problem with secondary boycotts involving theproduct of a foreign company.Washington-Oregon ShingleWeavers' District Council,101 NLRB 1159, enfd. 211 F. 2d 149 (CA. 9) ;InternationalWoodworkers of America,etc. (Ralph L. Smith Lumber Company),125 NLRB 20941 Section 2(3). UPHOLSTERERS FRAME & BEDDING WORKERS, ETC.65be considerable consistency in concluding that Congress did not intend that such anindividual should be induced or encouraged under Section 8(b)(4)(i) to refuse touse,manufacture,process, etc.,or otherwise handle any goods where, an object was(A) to enter into any agreement prohibited by Section(e) or where an object was(B) to force or requireanyperson to cease using, selling,handling, etc.the goods ofany other producer, processor, or manufacturer, or to cease doing business with anyother person.42Senator Humphrey,43 in referring to the proposed change in language in Section8(b) (4) to"anyindividual employed by any person," stated that he feared "that morethan appears at first glance is involved in this proposal. . .As it now standsSection 8(b) (4) does not prohibit appeals or requests directed to supervisory ormanagerial employees, because these individuals are not employees within the statu-tory definition.But they are surely individuals; and to substitute the word 'indi-vidual' for the word `employees' would place requests and appeals to them withinthe prohibition of the law.supervisors are the arms and legs of management.They are management on the job. The normal and natural approach to the neutralemployer is through his supervisory and managerial personnel present on the job.Especially is this so in the case of a corporate employer, who can act onlythrough his supervisors and managers.How high in the corporation's officialdomwould a union have to go before it could find a corporate agent with whom it wouldbe safe to talk?" 44It has been suggested that notwithstanding the breadth of the term, "any individualemployed" it should be construed to extend no higher than a working foreman or aforeman close to actual work performance and that inducement of supervisorshigher in the company hierarchy would not be illegal.45In our opinion the languageof Section 8(b) (4) (1) lends little more than superficial support to such a view.The"The absence of inconsistency in various sections of a statute as indicated above isto be contrasted with the situation that was presented by Section 8(b) (4) (A) of theTaft-Hartley Act.By its terms, Section 8(b) (4) (A) would have prohibitedall strikes,primary or secondary.The Board and the courts,however, in view of Section 13 of theAct and the Intent of Congress as disclosedby thelegislative history,did not construethat section literally but interpreted it as applicable only to a secondary employersituation43Congressional Record,Senate, April 17, 1959,pp. 5580-5581 ; Vol. 2, pp 1037-1038.41 Since no one arose to answer Senator Humphrey, we will examine some legislativehistory as an indication of congressional thinkingAn analysis accompanying Senate Resolution 181, submitted by Senator Kennedy onbehalf of himself and Senators McNamara, Morse,and Randolph,referred to positions tobe taken by the Senate conferees in meeting with the HouseThe analysis stated that"the proposal completely accepts the basic House position..."and goes on to list thesecondary boycott prohibitions both through employees now covered and also throughrailroad employees and others, including secondary boycotts through "supervisory em-ployees "Congressional Record, Senate,August 28,1959, pp. 15905-15906; Vol. 2,pp.1382-1383.Congressman Griffin,on July 27,1957, explained the provisions of the Landrum-Griffinbill, including Section 8(b) (4) (1).He referred to the Taft-Hartley loophole that existedbecause farm laborers,railway workers,and "supervisors"are not "employees";he ex-plained that his bill corrected this situation by substituting"any individual employed byany person"for "employees" ;coercion'of the secondary employer himself, the Congress-man said, was taken care of by 4(11).Congressional Record, House,pp 13091-13092;Vol. 2, pp. 1522-1523.Congressman Thompson submitted an analysis of the Landrum-Griffin bill which wasprepared by himself and Senator Kennedy. It was noted therein that"for some industriessupervisors belong to the union of the rank-and-fileworkers or as ex-members are sym-pathetic to it.Occasionally a union has induced the supervisors of a secondary employerto refuse to handle the goods of some primary employer. . . . This conduct causes atrue secondary boycott (but]Section 8(b) (4) (A) forbids only the inducement of 'em-ployees'..The House bill would extend the prohibition,to inducement of super-visors.The present omission is an illogical loophole which should be closed. if anylegislation dealing with secondary boycotts is enacted.The substance of the House billis therefore acceptable upon this issue."Congressional Record, House,August 20, 1959,pp 15220-15221 ; Vol. 2, pp. 1706-1707.See, "The Status and Application of the Secondary-Boycott and Hot-Cargo Provisions,"Guy Farmer,Georgetown Law Journal,vol. 48, No. 2,1959, pp. 332-33345 "The New Hot-Cargo and Secondary Boycott ' Sections:A Critical Analysis," DavidPreviant, Georgetown Law Journal,supra, p347-348. 66DECISIONSOF NATIONAL LABOR RELATIONS BOARDplant managerin the course of his employmentuses,manufactures, handles, andworks on goods, and performs services in his capacity as plant manager just asdoes the working foreman in his capacity.Clearly a distinction could have beenmade between individuals employed who physically and manually used and handledgoods and individuals who did not physically and manually do so but the languageused is not sufficient to establish this.Even if a line was drawn at the working fore-man level, a host of problems of definition and refinement, relating to group leaders,pushers, working foreman, foreman in charge of one type of operation and doingcertain things in connection therewith, and foreman of other operations doing thisor that percentage of physical and nonphysical contact work, plus all the variationsof different types of industries and businesses, would make the formula extremelydifficult of operation.Further, neither the language used in the section nor the legis-lative history support such a distinction.The predominant considerations that must be taken into account in construingsubparagraph (i) are, in our opinion, first, a basic determination in Congress to stopsecondary boycotts; secondly, a specific intent, as shown by the legislative history,to change Section 8(b) (4) (A) so that the inducement language would apply toindividual employees, railroad and other employees, and to "supervisors"; thirdly,the use of language thatis on itsface broad enough to accomplish the congressionalintent.While most, but not all, corporate officers are "supervisors" as the term is definedin Section 2(11) of the Act, there is, in customary parlance, a distinction betweena supervisor and a corporate officer.A supervisoris anagent of management andin thatsense ismanagement but a corporate officer is management or top manage-ment or the employer even without thinking in terms of agency. It is our opinionthat Congress did not intend "individual" in subparagraph (i) to include corporateofficers.From time to time, as we have seen from the legislative history citedherein, Congress referred to and used the term "the employer" or "the secondaryemployer" and made it clear that the prohibition on threats, coercion, and restraintwas primarily intended to protect "the employer" from such direct approach.Thiswas true although employers obviously operated through policymaking officials and,except for proprietors and partners, the top officials or corporate officers were theoneswhose policy was affected by threats, coercion, and restraint.But, with respectto inducement under subparagraph (i), it is our opinion th it Congress did not envisageor seek to prohibit inducement or encouragement, short of threats and coercion(otherwise taken care of) of the employer, including corporate officers.The basicloyalty of the employer and its officers to itsideals andeconomic interest in continu-ing asatisfactory business relationship with another employer was presumed.Thediscussion in Congress was confined to situations where, through threats and co-ercion,the secondary employer was forced to sever his business relationship withanother employer.The remaining danger to the secondary employer was thatthrough calling a strike of his employees or inducing them not to work the Unionmight accomplish its purpose.This was the original Taft-Hartley concept.Theamendments proceeded on basically the same premise except that it was believedthat a much wider variety of employees as well as single employees and "super.visors" should be insulated from inducement.Supervisors, below the corporateofficer level,were, at least in some cases, believed to be susceptible to inducement,either because they were generally closer to employees or might hold union cards orentertain some degree of union sympathy in a particular factual situation. In anyevent, they were not in the same position as the employer himself, i.e., the corporateofficers,who would yield presumably only when threats or coercion were brought tobear.In further support of the foregoing conclusions, it is to be noted that the originalTaft-Hartley language, aside from the substitution of "individual" for "employees,"was retained and this language was peculiarly pertinent to employees and employeeaction and to those below the corporate officer level even under the amendment.Subparagraph (i) speaks, in the same context, of engaging in a strike or inducingor encouraging individuals to engage in a strike or a refusal to work.We are notpersuaded that the foregoing is the type of conduct reasonably expected to be directedto corporate officers or that a union expects that corporate officers can be so induced.Supervisors, below the officer level, however, as we have explained, have at leastthe potential, even if remote and probably varying with their level of supervision,of being thus induced. In any event, we are convinced from both the term "individualemployed" and from specific references to supervisors and their inducement asstated by Members of Congress, that supervisors below the officer level are includedin the term "individual."For the reasons previously stated we do not believe thatCongress intended that subparagraph (i) confer inducement or encouragement ofemployers or their corporate officers. UPHOLSTERERS FRAME & BEDDING WORKERS, ETC.67We have in a prior section of this report concluded that on the particular factsand circumstances of the instant case there was no inducement or encouragementof employees within the meaning of Section 8(b) (4) (i).We have also concludedherein that subparagraph(i)does not pertain to corporate officers.This wouldexclude consideration of any inducement or encouragement of Levy, secretary-treasurer and also general manager of MHF,or any other corporate officer.However,Halvorson, sales manager of MHF, and Revane,store manager of Don-aldson,and other unnamed supervisors who we infer,based on the circumstancespreviously described,saw the picketing and the leaflet distribution,must be con-sidered with respect to subparagraph(i) inducement and encouragement.It is the Trial Examiner's opinion and he finds that by the picketing of the storeson November 30 and December 1, 1959, Respondent induced and encouraged SalesManager Halvorson,Store Manager Revane,and other individuals with supervisorystatus who were not corporate officers but who were in a position to determine or toeffectively influence the purchasing and selling policies of their respective storeswith regard to the kind,type, and amount of mattresses and upholstered furniturehandled by the stores,within the meaning of Section 8(b) (4) (i).The factors that persuaded the Trial Examiner to conclude that the picketing didnot induce or encourage employees do not apply to the nonemployee supervisorswhom we have described above.The picketing in itself,with the amplificationfurnished by the newspaper publicity,made it clear to supervisors,as well as toemployees and others, that employees were not being asked to cease work.This,therefore,was not the method by which the Union expected to accomplish its goal.By the same token it was manifest and was specifically stated that the Union didhave an objective.On its face the objective was for consumers to buy Minneapolisunion(Local 61) made mattresses and furniture.The stores purchased,carried,and sold mattresses and furniture manufactured outside Minneapolis as well asMinneapolis-made products.46 If all the consumers,or a percentage thereof, towhom appeal was made and was sought to be made, purchased Minneapolis union-made furniture and mattresses they would not buy non-Minneapolis-made products.This would mean the stores could not sell a substantial inventory of their productsand this would entail financial loss.Either at that point or earlier or when all theMinneapolis-made products were sold,store supervisors in the categories we havedescribed above would have been induced or encouraged to refuse or to cease in thecourse of their employment to use,purchase, handle, or sell the goods of non-Minneapolis manufacturers of furniture and bedding.As a matter of fact theimport of the picketing along the aforementioned lines would be and was immediatelyperceptible to the"individuals" whom we have described and they were aware thatif they ceased purchasing and selling or substantially decreased purchases and sales ofnon-Minneapolis products while correspondingly increasing Minneapolis purchasesand promoting such sales,the union objective would have been achieved 47Since the leaflet'distribution has not been alleged as a violation of Section8(b) (4) (i)of the Act it is unnecessary to deal with that aspect.The newspaperpublicizing,on November 26, of the plan to picket the stores is alleged as violativeof subparagraph(i)and(ii)and the leaflet distribution is alleged to have violatedsubparagraph (ii).49 Zappia Informed Schaefer that the sale of Minneapolis-made furniture could bedoubled and still be less than 50 percent of the total sales.Revane testified that Donald-son purchased 3 or 4 percent of its upholstered furniture from the Twin Cities area andabout 60 percent of its dual sleep and mattress purchases came from that area. It is notclearwhether all the Minneapolis purchases by Donaldson were products made by theUpholsterers Union,which was also an essential point to the Union.47 The background evidence,heretofore cited,establishes that the Union initially deter-mined that the most logical and direct solution of its problem of securing more up-holstery work in Minneapolis was to persuade the stores to buy substantially more localproducts and to decrease or eliminate,correspondingly,the outside purchases.When thisdirect approach was unsuccessful the inducement approach was adopted.That the pur-chasing policies of the stores was the true objective of the Union and thatthe storeswere sought to be, and were, induced by picketing,isborne out by the testimony ofSchaefer as to what Zappia had told him and as reported by Schaefer in his story ofNovember 26. "'We are trying to bring a situation to the attention of the public,'Zappiasays.We've been promised cooperation of the stores before [to buy more Minneapolisfurniture and bedding] but nothing came of it." It was also made clear that the planwas to picket stores that sell furniture made outside Minneapolis.614913-62-vol 132-3 68DECISIONSOF NATIONAL LABORRELATIONS BOARDConsistent with our opinion and conclusion heretofore expressedregarding thepicketing,we alsoconclude that Respondent, in this case, did not, by the newspaperpublicityof itspicketing and appeal plan, induce or encourageemployeesof thestoreswithin themeaningof subparagraph (i).This result is based on the samerationalethat we explained when considering the picketing as alleged inducement orencouragement of employees, in short, that all the facts and circumstances estab-lished that the natural and probable consequences of the picketing with respect toemployees was definitively forestalled and averted.As in the case of the picketing,however, the complaint and subparagraph (i) of the Act use the term "any individualemployed" which includes others than "employees."We have heretofore set forthour reasoning and conclusion that supervisors are "individuals employed" withinthe language of the Act and theintentof Congress.We concluded that the storesupervisors of the class we described, suchas salesmanagers, store managers, buyers,and others, were induced and encouraged, as described in subparagraph (i), by thepicketing.We also would conclude, and for the same reasons, that these individualswere induced and encouraged by the newspaper publicizing of the picketing plan,including its objective, on November 26, 1959.It is necessary, however, that we give consideration to the newspaper story, allegedas violative of subparagraphs (i) and (ii), and to the leaflets, alleged as violativeof subparagraph (ii), in the light of the proviso to Section 8(b) (4) regarding pub-licity other than picketing.Senator Kennedy, in reporting on the conference agreement, stated that whilethe Senate conferees were not able to persuade "them [the House conferees] toagree to permit picketing in front of that secondary shop, we were able to persuadethem to agree that the union shall be free to conduct informational picketing short ofpicketing . . . the union can hand out handbills at the shop, can place advertise-ments in newspapers, can make announcements over the radio, and can carry onall publicity short of having ambulatory picketing in front of the secondarysite." 48It is our opinion that the newspaper story was publicity, that it truthfully advisedthe public in accordance with the proviso and that it did not "have an effect ofinducing any individual employed." to refuse to work at the stores.We interpretthe words "have an effect of inducing" as having a different connotation, and sointended by Congress, than "inducing," the terminology used in subparagraph (i).Otherwise we perceive no reason for the difference in terms. It is also our view thatsince the proviso was agreed upon as a means of insuring a less restrictive treatmentof publicity than of picketing, the words "have an effect- of inducing" require morethan simple "inducing."We conclude that for publicity to have an effect of inducingitmust bring about the result described in the proviso, as contrasted with inducing,which would exist irrespective of fruition.Whether a resulting work stoppage musthave been intended by the Union before its publicity is excluded from the proviso'sprotection we need not here decide 49 There is also some question whether publicity,otherwise proper, that has a natural and probable consequence of causing a workstoppage of the kind described in the proviso, has an "effect of inducing" as theterm is used.. The answer, in our opinion,is,no, sincesuch a construction wouldmeanthat "inducing" and having "an effect of inducing" would be synonymous, and,for the reasons stated, we do not believe that such was the congressional intent.Having concluded that preliminarily at least the newspaper publicity comes withinthe terms of the proviso, we now consider this particular publicity in the light ofsubparagraph (ii), to threaten, restrain, or coerce any person engaged in commerce.The threat to picket the stores was plainly stated in the newspaper story; it was infact the crux of. the Union's position that because of the failure of the stores to accedeto the Union's program of having more Minneapolis furniture purchased and placedon sale, the Union was therefore going to picket the stores to call the matter to thepublic's attention and thereby impose its program.Without undertaking to go into all the ramifications that are both apparent andlatent in the words "threaten, restrain, and coerce," or to draw lines between "per-suasion" and "threats," we are of the opinion that in the present context the threatto picket the stores, publicized in the newspapers, was violative of Section 8(b) (4) (ii).We have previously concluded that the newspaper publicity, with respect to the storesupervisors as defined, was violative of Section 8(b) (4) (i).48CongressionalRecord, Senate, September 3, 1959, p 16414 ; Vol 2, p 1432.49E g, a unionagent is handing out protected informational literature ; the wind sud-denly carries a piece of the literature two blocks away into the cab of a truck coming todeliver goods to the secondary situs where the literature is being distributed to customers ;the truckdriver reads the literature and because he concludes that the unionnamed inthe literature is unhappy about or is having trouble with the employer to whom thetruck's goods are consigned, the driver refuses to make the delivery. UPHOLSTERERS'FRAME & BEDDING WORKERS, ETC.69The threat to picket the stores was a proscribed threat because it was a threat ofeconomic reprisal within the meaning of Section 8(c).50A threat is communicatedorally or in writing.An oral threat to picket the stores and to thereby affect the saleof store goods unless the stores purchased more Minneapolis union-made furnitureand, implicitly,decreased or eliminated the purchase of non^Minneapolis furniture,would,in our opinion, be a prohibited threat.It is no less when uttered or issuedin written form. If it is freedom of speech it is no more or no less so,whether oralor written.51 -Publicizing the threat by making it known to others or to the publicdoes not alter or mitigate the threat 52The proviso does not shelter such publicity.In a sense,of course, all'meaningful publicity by a union with respect to a union-employer situation may at least imply a threat of economic reprisal or coerce orrestrain the employer economically.We need not,however, with respect to theinstant newspaper publicity draw the lines of distinction between prohibition withoutnullification and nullification of the publicity proviso.We have here,as already ex-plained, a clear and direct threat of economic reprisal.There remains for our consideration the question whether the leaflets that weredistributed constituted a violation of Section 8(b)(ii).It is our opinion that anegative answer is called for because the leaflets came within the purview of thepublicity proviso as we have interpreted it above.Unlike the picketing itself or thedirect threat of picketing in the newspaper publicity,the leaflets said nothing aboutpicketing and did not constitute picketing and simply communicated the Union'spoint of view and its request to buy certain products and, by clear and necessaryimplication,a request not to buy other products.Whatever threat,coercion, or re-straint there was to or of the employer(the stores)was incidental and indirect andwe believe that a finding of a violation on this aspect would tend to nullify the pub-licity proviso as mentioned toward the end of our preceding paragraph.Nor are wepersuaded-that, because the leaflets were distributed in the context of other conductthat we have found to be illegal,a different result is warranted.The leaflets them-selves and their distribution were not illegal.53We are of the opinion that the basic pattern in the instant case was picketing by oneman and leaflet distribution by another who was, except for minor movement, sta-tionary.This was true at MHF and true at Donaldson although at the latter therewas an interval,apparently short, when only one man was present and he was bothcarrying the placard and distributing leaflets.We regard this interval as incidentaland as not changing the fundamental aspect of the Union's activity.We do notregard the leaflets as thus having assumed the characteristics of picketing.We donot decide whether or not, if, at all times one man was picketing with a placard andalso handing out leaflets a different result would be in order.Even in the latter caseitmight well be that the symbolism and effect of the picketing itself would be distinct60 It is unnecessary to determine in this case whether only those threats that are notprotected by Section'8(c) of the Act are proscribed.Such is probably the fact61The Act,from its 1935(Wagner Act)inception,has prohibited threats, restraint,and coercion by employers and has prohibited restraint and coercion by unions("and alsoemployers as before)under the 1947(Taft-Hartley)Act, subject to 'Section 8(c) ' TheSupreme Court has observedthat "theremedial function of Section 8(c) Is to protectnoncoercive speech ..In furtherance of a lawful object."International Brotherhoodof Electrical Workers, etc.v N.L R B(Samuel Langer),341 U.S 694, 70452 SenatorsMorse 'and Humphrey,who expressed themselves critically about many ofthe 1959 amendments,spoke specifically about Section 8(b) (4), including the meaningand significance of many of tile terms thereof such as threats and coercion and the limitson and the meaning of persuasion,picketing,and publicityThey foresaw difficulty indistinguishing persuasion from threats but in the factual situations they posed regardingthis aspect there was no situation approximating a publicized threat to picket an em-ployer and cause economic detriment thereby unless he'acceded to a union program thatinvolved the nonhandling of another employer's productsCongressional Record, April 17,1959, p 5580;September 3, 1959, p 16397;Vol. 2, pp. 1037, 1426.e3 By analogy,in a case where it is found by other evidence that an employer dischargedan employee because of protected union activity,the fact that the employer during thedischarge or exit interview stated to the employee that the employer was of the view thatif a union were to obtain the status of collective-bargaining agent in his plant and ob-tained union wage rates,and. conditions, the employer'sproducts would become non-competitive and work would be necessarily .'curtailed,the statement in itself, underwell-established law, would not'violate Section''8(a)'(1) of the Act or'any other sectionthereof.Itwould be protected under Section 8(c).The fact that the statement wasuttered in the described context of an otherwise illegal discharge would not warrant, inour opinion,a finding that the statement,was an independent violation of Section 8(a) (1)as a threat of reprisal or was otherwise illegal in itself 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the leaflet distribution since neither would be dependent upon the other fortheir respective basic appeals.545.Respondent's conduct as a secondary boycott, at a secondary situs and against asecondary employer; the objects of such conductPreliminarily, Respondent contends that none of its conduct in the instant caseconstituted picketing. In support of this position a dictionary definition of a picketis cited 55Definitions in dictionaries are accurate enough but in technical fields aswell as in a complicated field of law such as labor law, the dictionary definition canbe expected to be accurate only as far as it goes.The dictionary is not a treatise onlabor law and clearly does not nor does it purport to exhaust the particular subjectdefined nor to delineate the ramifications thereof.We submit that the Act itself andthe legislative history cited herein establish that Respondent's conduct of patrollingthe stores with an ambulatory "picket" who carried a placard indicating by that factalone a labor dispute, union protest, dispute, appeal, and dissatisfaction with somecondition relating to the stores "picketed"; and making thereby a symbolic appealto consumers and others, as we have previously discussed the particulars thereof,was picketing within the meaning of the Act.Further, the contents of the placardnamed the Union involved, asked that readers buy union-made local furniture andbedding and by necessary implication indicated that the stores thus picketed soldother than the local union products, since, if such was not the case, the Union wouldnot be picketing the particular stores.Respondent also contends that there is ho primary employer at any point in theinstant case and therefore there can be no secondary employer and no secondaryboycott violative of Section 8(b)(4).As is apparent from the findings and con-clusions heretofore made in this report, the basic premise of the Trial Examiner hasbeen that the stores were secondary employees and that the Union did not have aprimary dispute with the stores.We adhere to this premise and we are of the opinionthat the legislative history, both with respect to the Taft-Hartley Act and the amend-ments, supports such premise.It is no doubt true that the classical example of a secondary boycott is one wherethe Union has an active dispute with, and a strike against, Employer A; the UnionthengoestoEmployer B, a supplier or customer of A and prevails upon B, bypicketing his premises or otherwise, to cease doing business with A.The latter isof course the primary employer and B the secondary.While the foregoing illustra-tion of a secondary boycott is apt and is generally cited by legislators and others whenthey speak of secondary boycotts, it is by no means the only type of secondaryboycott or the sole guide for identifying a primary and a secondary employer.56When the provisions of Section 8(b) (4) (i)and (ii)are read in conjunction with64 In accordance with our finding we shall recommend dismissal of that portion of thecomplaint that alleges the leaflet phase of Respondent's conduct to be violative of Sec-tion 8(b) (4) (ii).55 "A person posted by a labor organization at an approach to a place affected by astrike to ascertain the workmen going and coming, and to persuade or otherwise influencethem to quit working there."5eThe original bill reported out by the House Labor Committee, H R. 8342, retained theTaft-Hartley Section 8(b) (4) (A), (B), (C), and (D) virtually unchanged.As we haveseen, substantial changes were subsequently made, principally on the basis of the Landrum-Griifin bill.It is apparent that the reason for H.R. 8342's ultimate lack of acceptancewas its failure to deal with certain loopholes deemed to exist in the Taft-Hartley Sec-tion 8(b) (4).The final bill did not make this section of Taft-Hartley less restrictive buttightened and broadened its scope.There is no evidence of congressional disapproval ofthe following portions of H.R. 8342 and we submit that they did and still do reflect thethinking of Congress, the Board,and the courts as to the identity of secondary and pri-mary employers :"8(b) (4) to engage in or to induce or encourage the employees...where an objectthereof Is: (a) forcing or requiring any employer . . . to join any labor . .organization or any employer or other person(herein called secondary employer)tocease using, selling . . . or otherwise dealing in the products of any other producer,processor or manufacturer,or to cease doing business with any other person(hereincalled primary employer). . . ."[Emphasis supplied.]H.R. 8342 [Rept. 741],86th Cong., 1st sess., pp. 66-67; Vol. 1, pp. 752-753.Itwill be noted that neither in the foregoing excerpt, nor in the amendments adopted,and in the section as it now stands,is there any reference to the primary employer asone with whom the Union had an active dispute, a dispute,or a strike. UPHOLSTERERS FRAME' & .BEDDING :WORKERS ETC.71the objects thereof, described in (A) and (B), the identity of the primary and second-ary employers in the instant case is clear.The stores are the secondary employersand non-Minneapolis, non-Local 61 manufacturers of furniture and mattresses arethe primary employers whose products the Union is boycotting by pressure appliedon the stores that purchase and sell their products. If the Minneapolis stores, in addi-tion to their retail business, manufactured furniture and bedding outside Minneapoliswith non-Local 61 employees it would be held that the union picketing and otherconduct at the stores was action against the primary employer and therefore notillegal 57The principle herein involved has been passed upon by the Board and the courts.In theSound Shinglecase 58 the dispute was caused by the fact that an Americanemployer, Sound Shingle, purchased shingles made in Canada that did not bear theunion label.The union directed Sound's employees not to work on the Canadianshingles and defended its action as being against a primary employer.The Board,after referring to the classic type of secondary boycott, concluded that it was notthe only type of boycott Congress intended to reach. It was not necessary, saidthe Board, that there be "an active dispute, over specific demands, between theUnion and the producer of the goods under union interdict."The Board cited thelegislative history of Section 8(b)(4) which, although it related to the Taft-HartleyAct, is entirely applicable to the Act as amended in 1959. It is our opinion thatthe following legislative history is particularly pertinent to the instant case:This paragraph [Section 8(b)(4)(A)] also makes it an unfair labor practicefor a union to engage in the type of secondary boycott that has been con-ducted in New York City by Local No. 3 of the IBEW, whereby electricianshave refused to install electrical products of manufacturers employing elec-tricianswho are members of some labor organization other than Local No.3.... [Allen Bradley v. Local Union 3, IBEW,325 U.S. 797] 59As the Board pointed out inthe'Sound Shinglecase, Local No. 3 "made no expressor implied demands on the manufacturers whose products they. refused to install."Although theAllen Bradleycase was under the antitrust laws Congress indicatedthat it was the type of conduct that Congress had in mind in enacting the Taft-Hartley secondary boycott provisions.60The Board also cited Senator Taft's. re-jection of the argument that secondary boycotts should be permitted because thesecondary employer "happens to be doing business with someone the union, doesnot like..... 81In the instant case the Respondent did not "like", any -non-Minneapolis non-Local 61 manufacturer of furniture and bedding and desired theMinneapolis stores to eliminate or to substantially decrease purchases from suchmanufacturers. See alsoLocal 1976, Carpenters, et al. (Sand Door & Plywood Co.),113 NLRB 1210, enfd. 241 F. 2d 147 (C.A. 9); 357 U.S. 93.62It is also argued that Respondent's activities in the instant case sought only toplace the stores in a position to buy more Minneapolis furniture and that it wasnot proved and that it could not be proved that such activities did or would -diminishthe sales of outside products.We believe that what has been said elsewhere in thisreport has dealt with such contentions but, briefly stated, we believe that the facts arethese:Assume a store or stores sold an average of 100 furniture items a month57N.L R.B. v. DenverBuilding andConstruction Trades Council, et al,341U S675, 68858Washington-Oregon Shingle Weavers' Council,101 NLRB 1159, enfd. 211 F 2d 149(CA. 9).61 SRept. 105 on S 1126, 80th Cong., 1st sess, p. 22.eo Transposed into the instant facts and the instant law,Allen BradleyWould lie (with-out all the precise findings heretofore made) the inducing of any individual employed bythe stores (instead of the electricians employed by the New York companies), 'or thethreatening or coercing of Minneapolis employers (instead of the New York companies)',with an object of bringing about or forcing the Minneapolis stores (New York companies)to agree to or to ceasedoing businesswith non-Minneapolis and non-Local 61 manu-facturers of furniture and bedding (instead of non-New York City Local 3 manufacturersof electrical products)_8193 Congressional Record 4323_02 It can be argued that a union, from the standpoint'of equity, is in'a"poorer positionto engagein a secondary boycott when it has no strike 'or active dispute over wages orworking conditionswith the primary employer but seeks to, l'oycott' the'llatter simplybecause he islocated in a different geographical area, outside the jurisdiction of thisparticularunion,and notwithstanding the fact that he had - a contract with' anetherunion aifd pays standardwages.- 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDor 1,200 a year; the store purchased and carried the items accordingly; of the 1,200items a percentage was composed of local items;a larger percentage was nonlocal;presumably the proportions were based on economic considerations, including price,quality, brandname,manufacturer's advertising to the public, profit margin to theretailer, and general saleability.Respondent's campaign was intended and could onlyintend that only local items would be sold or that a higher percentage of localitems would be sold.The other items were boycotted. The stores would either havea high percentage of unsold furniture or they would cease or diminish their purchaseand sale of nonlocal items.The total number of items would remain substantiallyat the same average figureConsumers were' not going to buy furniture that theydid not need simply because the Union wished them to buy local furniture.More-over, there is other convincing evidence to which we have previously referred thatdemonstrates the Union's approach to the stores in the first instance as revealing thecrux of the program.We are not persuaded by Respondent's argument that the fact that some of thenon-Minneapolis manufacturers were represented by unions, including unions affili-ated with the International parent union of Local 61, alters the conclusions to bedrawn from all the evidence herein.Nor does the fact that there is evidence of theInternationalUnion's support of the Local 61 campaign persuade us otherwise.International unions can espouse policies that may in some respects favor one localunion over another. If Local 61 was in critical condition the International may havedecided that the diversion of work to that Local was a worthy policy, particularlysince theLocal 61 program would also divert work that was performed by non-union manufacturers. In theSound Shinglecase,supra,the Respondent was theDistrict Council and a local union of the Carpenters Union.When the boycott tookplace the secondary employer, the American Company, asked Respondent Union whyhe could not use Canadian shingles, pointing out that the particular shipment wasof products made by a Canadian company having a CIO union contract but thatthere were other Canadian shingle manufacturers that had contracts with the sameInternational union, the Carpenters, with which the Respondent Local Union andCouncil was affiliated.The answer of Respondent was that this made no differencebecause the Canadian employers "did not have a contract with the [Respondent]District Council" and did not pay the same wages 63In the course of this report we have referred to what, in our opinion, were theobjectives of the Union's conduct.We find and conclude that an object of theRespondent's conduct that has been found hereinabove to be violative of Section8(b)(4)(i) and (ii) was to force or require MHF, Donaldson, and other Minne-apolis stores that sold furniture and bedding manufactured outside Minneapolis andnot made by Local 61 to enter into agreements prohibited by Section 8(e) of theAct in violation of paragraph (A) of Section 8(b)(4) of the Act. It is also foundthat an object of Respondent's aforementioned conduct was to force or requireMHF, Donaldson, and other Minneapolis stores that sold furniture and beddingmanufactured outside Minneapolis and not made by Local 61 to ceaseusing, selling,handling, transporting, or otherwise dealing in the furniture and bedding manu-factured outside Minneapolis as aforedescribed by other manufacturers or to ceasedoing businesswith such manufacturers in violation of paragraph (B) of Section8(b) (4) of the Act. "An object" of course need not be the sole or predominantobject and it can be assumed that in most boycott cases the Union also desires toimprove the conditions of its members.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in connection with theoperations of the Companies as set forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,we shall recommend that it cease and desist therefrom and take certain affirmativeaction that we find necessary to effectuate the policies of the Act.We are of the opinion that, Respondent entertained a broad program directed atallMinneapolis stores and that MHF and Donaldson were selected as the bellwetherThese specific findings are to be, found in the ,Intermediate Report and they wereadopted by the Board. 101 NLRB 1159, 1160, 1169. LOCAL 20, SHEET METAL WORKERS'INT',L ASSOCIATION73against whom the plan would be initiated.The instant conduct of Respondents wasillustrative of conduct planned against other Minneapolis stores.Our recommenda-tion for a broad order'is therefore appropriate to the circumstances.Upon the basis of the foregoing findings of fact,conclusionary findings,and uponthe entire record in the case, we make the following:CONCLUSIONS OF LAW1.Minneapolis House FurnishingCompany and Allied CentralStores,Inc., ofMissourid/b/a L. -S.Donaldson Company are engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.UpholsterersFrame&BeddingWorkers Twin City Local No.61, affiliatedwith UpholsterersInternationalUnion of North America, AFL-CIO, is a labororganization within the meaning of Section2(5) of the Act.3.By picketing Minneapolis House FurnishingCompany and L.S.DonaldsonCompany on November 30 and December 1, 1959,respectively,and by publicizingplansto picket on November 26, 1959,Respondent induced and encouraged indi-viduals employedby Minneapolis House FurnishingCompany and L. S. DonaldsonCompany andmore specifically supervisors,other than corporateofficers, employedby saidcompanies who determinedor effectivelyinfluenced the purchasing policiesof said companies with respect to furniture and bedding,to refuse in the course oftheir employment to use,process, transport,or otherwisehandleor work on anyfurniture and bedding products of manufacturerslocatedoutside the Minneapolis-St.Paularea, or to perform any services in connectionwithsuch products with anobject offorcing or requiringMinneapolisHouse FurnishingCompany, L. S.DonaldsonCompany, or any otherMinneapolis retail store to enter into an agree-ment prohibited by Section 8(e) of the Act; with a further objectof forcing orrequiringMinneapolis House FurnishingCompany,L. S. Donaldson Company, andotherMinneapolis retail stores to cease using,selling,handling, transporting, orotherwisedealingin the furniture and bedding products of manufacturers locatedoutside the Minneapolis-St.Paul area, or to cease doing businesswithsuch manu-facturers.Respondentby theforegoing conduct engaged in unfair labor practiceswithin themeaning of Section 8(b) (4) (i) (A)and (B)of the Act.4.By picketingMinneapolis House FurnishingCompany,L. S. Donaldson Com-pany on November30 and December1, 1959, respectively,and by publicizing plansto picketon November 26, 1959,Respondent threatened,coerced,and restrainedMinneapolis House FurnishingCompany andL. S. DonaldsonCompanyand theiragents with an object of forcing or requiring Minneapolis House Furnishing Com-pany,L. S. Donaldson Company, andotherMinneapolis retail stores to enter intoan agreementprohibited by Section8(e) of theAct; with a furtherobject of forcingor requiringMinneapolis House FurnishingCompany, L. S. Donaldson Company,and other Minneapolis retail stores to cease using,selling, handling, transporting,or otherwise dealing in the furniture and bedding products of manufacturers locatedoutside the Minneapolis-St.Paul area, or to cease doing businesswithsuch manu-facturers.Respondentby theforegoing conduct engaged in unfair labor practiceswithin the meaning of Section8(b) (4) (ii) (A) and (B) of the Act.-5.Byleafletsdistributed on November 30 and December 1, 1959,Respondent didnot engage in unfair labor practices within themeaning of Section8(b) (4) (ii) (A)or (B) of the Act.6.The unfair labor practicesaforesaid are unfair labor practices within the mean-ing of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Local 20, Sheet Metal WorkersInternationalAssociation, AFL-CIOandBergen Drug Company, Inc.CaseNo. 22-CC-94.July 11, 1961DECISION AND ORDEROn November 8, 1960, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, recommend-132 NLRB No. 4.